                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8       THOMAS JAY JOHNSON,                            Case No.17-cv-05994-VKD
                                                       Plaintiff,
                                   9
                                                                                          ORDER RE CROSS-MOTIONS FOR
                                                v.                                        SUMMARY JUDGMENT
                                  10

                                  11       NANCY A. BERRYHILL,                            Re: Dkt. Nos. 22, 23
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Thomas Jay Johnson appeals a final decision by defendant Commissioner of

                                  14   Social Security (“Commissioner”) denying his application for supplemental security income

                                  15   (“SSI”) under Title XVI of the Social Security Act (“Act”), 42 U.S.C. §§ 1381, et seq. The parties

                                  16   have filed cross-motions for summary judgment. Pursuant to the Court’s order (Dkt. No. 16), each

                                  17   side also submitted statements of the administrative record. Dkt. Nos. 22-1, 23-1, 25.   The

                                  18   matter was submitted without oral argument. Upon consideration of the moving and responding

                                  19   papers, the relevant evidence of record, and for the reasons set forth below, Mr. Johnson’s motion

                                  20   for summary judgment is granted in part and denied in part, the Commissioner’s cross-motion for

                                  21   summary judgment is granted in part and denied in part, and this matter is remanded for further

                                  22   proceedings consistent with this order.1

                                  23   I.      STANDARD FOR DETERMINING DISABILITY
                                  24           A.     The Five-Step Analysis
                                  25           A claimant is considered disabled under the Act if he meets two requirements. First, a

                                  26
                                  27   1
                                        All parties have expressly consented that all proceedings in this matter may be heard and finally
                                  28   adjudicated by a magistrate judge. 28 U.S.C. § 636(c); Fed. R. Civ. P. 73; Dkt. Nos. 9, 15.
                                   1   claimant must demonstrate an “inability to engage in any substantial gainful activity by reason of

                                   2   any medically determinable physical or mental impairment which can be expected to result in

                                   3   death or which has lasted or can be expected to last for a continuous period of not less than twelve

                                   4   months.” 42 U.S.C. § 423(d)(1)(A). Second, the impairment must be so severe that a claimant is

                                   5   unable to do previous work, and cannot “engage in any other kind of substantial gainful work

                                   6   which exists in the national economy,” considering the claimant’s age, education, and work

                                   7   experience. Id. § 423(d)(2)(A).

                                   8          In determining whether a claimant has a disability within the meaning of the Act, an

                                   9   Administrative Law Judge (“ALJ”) follows a five-step sequential analysis:

                                  10          At step one, the ALJ determines whether the claimant is engaged in “substantial gainful

                                  11   activity.” 20 C.F.R. § 416.920(a)(4)(i). If so, the claimant is not disabled. If not, the analysis

                                  12   proceeds to step two.
Northern District of California
 United States District Court




                                  13          At step two, the ALJ assesses the medical severity of the claimant’s impairments. 20

                                  14   C.F.R. § 416.920(a)(4)(ii). An impairment is “severe” if it “significantly limits [a claimant’s]

                                  15   physical or mental ability to do basic work activities.” Id. § 416.920(c). If the claimant has a

                                  16   severe medically determinable physical or mental impairment, or a combination of impairments,

                                  17   that is expected to last at least 12 continuous months, id. § 416.920(d), he is disabled. Id.

                                  18   § 416.920(a)(4)(ii). Otherwise, the evaluation proceeds to step three.

                                  19          At step three, the ALJ determines whether the claimant’s impairments or combination of

                                  20   impairments meets or medically equals the requirements of the Commissioner’s Listing of

                                  21   Impairments. Id. § 416.920(a)(4)(iii). If so, a conclusive presumption of disability applies. If not,

                                  22   the analysis proceeds to step four.

                                  23          At step four, the ALJ determines whether the claimant has the residual functional capacity

                                  24   (“RFC”) to perform his past work despite his limitations. Id. § 416.920(a)(4)(iv). If the claimant

                                  25   can still perform past work, then he is not disabled. If the claimant cannot perform his past work,

                                  26   then the evaluation proceeds to step five.

                                  27          At the fifth and final step, the ALJ must determine whether the claimant can make an

                                  28   adjustment to other work, considering the claimant’s RFC, age, education, and work experience.
                                                                                         2
                                   1   Id. § 416.920(a)(4)(v). If so, the claimant is not disabled.

                                   2          The claimant bears the burden of proof at steps one through four. The Commissioner has

                                   3   the burden at step five. Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001).

                                   4          B.      Supplemental Regulations for Determining Mental Disability
                                   5          Where there is evidence of a mental impairment that allegedly prevents a claimant from

                                   6   working, the Social Security Administration (“SSA”) has supplemented the five-step sequential

                                   7   evaluation process with additional regulations to assist the ALJ in determining the severity of the

                                   8   mental impairment, establishing a “special technique at each level in the administrative review

                                   9   process.” 20 C.F.R. § 416.920a(a) (2016). First, the ALJ evaluates the claimant’s “symptoms,

                                  10   signs, and laboratory findings” to determine whether the claimant has a “medically determinable

                                  11   mental impairment.” Id. § 416.920a(b)(1) (2016). For each of the categories contained in the

                                  12   adult mental disorder listing, these specific symptoms, signs, and laboratory findings are described
Northern District of California
 United States District Court




                                  13   in Paragraph A. 20 C.F.R. pt. 404, Subpt. P., App. 1, § 12.00 (2016).

                                  14          If the claimant has a “medically determinable mental impairment,” the ALJ assesses the

                                  15   degree of the claimant's functional limitation in the four “broad functional areas” identified in

                                  16   “paragraph B” and “paragraph C” of the adult mental disorders listings. See 20 C.F.R. §

                                  17   416.920a(c)(3) (2016); Social Security Ruling (“SSR”) 96-8p, 1996 WL 374184, at *4 (July 2,

                                  18   1996).2 At the time of the ALJ’s decision, those four functional areas were: “Activities of daily

                                  19   living; social functioning; concentration, persistence, or pace; and episodes of decompensation.”

                                  20   20 C.F.R. § 416.920a(c)(3) (2016). Limitations are rated on a “five-point scale: None, mild,

                                  21   moderate, marked, and extreme.” Id. § 416.920a(c)(4) (2016). When discussing the fourth

                                  22   functional area (episodes of decompensation), the limitation is rated on a “four-point scale: None,

                                  23   one or two, three, four or more.” Id. § 416.920a(c)(4) (2016). Based on these limitations, the ALJ

                                  24   determines whether the claimant has a severe mental impairment and whether it meets or equals a

                                  25   listed impairment. See id. § 416.920(d)(1)-(2) (2016). This evaluation process is to be used at the

                                  26
                                       2
                                  27     “SSRs do not have the force of law. However, because they represent the Commissioner’s
                                       interpretation of the agency’s regulations, we give them some deference. We will not defer to
                                  28   SSRs if they are inconsistent with the statute or regulations.” Holohan v. Massanari, 246 F.3d
                                       1195, 1202 n.1 (9th Cir. 2001) (citations omitted).
                                                                                          3
                                   1   second and third steps of the sequential evaluation discussed above. SSR 96-8p, 1996 WL

                                   2   374184, at *4 (“The adjudicator must remember that the limitations identified in the ‘paragraph B’

                                   3   and ‘paragraph C’ criteria are not an RFC assessment but are used to rate the severity of mental

                                   4   impairment(s) at steps 2 and 3 of the sequential evaluation process.”).

                                   5             If the ALJ determines that the claimant has a severe mental impairment that neither meets

                                   6   nor is equal to any listing, the ALJ must assess the claimant’s residual functional capacity. 20

                                   7   C.F.R. § 416.920(d)(3) (2016). This is a “mental RFC assessment [that is] used at steps 4 and 5 of

                                   8   the sequential process [and] requires a more detailed assessment by itemizing various functions

                                   9   contained in the board categories found in paragraphs B and C of the adult mental disorders

                                  10   listings in 12.00 of the Listing of Impairments . . . .” SSR 96-8p, 1996 WL 374184, at *4.

                                  11   II.       BACKGROUND
                                  12             Mr. Johnson was born in 19653 and was 51 years old at the time the ALJ rendered the
Northern District of California
 United States District Court




                                  13   decision under consideration here. AR4 36. He has a 10th grade education and did not graduate

                                  14   from high school. AR 77–78. He previously worked as an airport sky cap from 1990 to 2007.

                                  15   AR 42, 47, 189–91, 323–23. He had also worked at McDonalds, as a bar helper, and as a welder

                                  16   for periods less than a year. AR 357. He last attempted to work in 2008 as a transport driver, but

                                  17   he held that position only a few weeks due to personal conflicts with coworkers. AR 59, 61. Mr.

                                  18   Johnson has been mostly homeless since approximately 1996. He currently receives general

                                  19   assistance and limited financial assistance from a family member. AR 43–45, 53, 324, 356; see

                                  20   also AR 362.

                                  21             The record is not entirely clear, but indicates that Mr. Johnson may have begun

                                  22   experiencing symptoms of schizophrenia, paranoia, and depression as early as 1996, which

                                  23
                                       3
                                  24     The ALJ’s opinion and other SSA documents state that Mr. Johnson was born in 1964. See, e.g.,
                                       AR 27, 82, 99, 249. However, Mr. Johnson’s driver’s license and medical records indicate that he
                                  25   was born in 1965. AR 312, 315, 321–56, 362. Moreover, medical records and the hearing
                                       transcript refer to Mr. Johnson as being 51 years old in May 2016. AR 36, 79, 363; see also AR
                                  26   49 (discussing amendment of onset date to 2015 because Mr. Johnson fell 50 on that date). The
                                       ALJ also noted that Mr. Johnson was 50 years old when he applied for SSI on June 20, 2014. AR
                                  27   27, 28.
                                       4
                                  28       “AR” refers to the certified administrative record lodged with the Court. Dkt. No. 21.

                                                                                          4
                                   1   worsened after his parents passed away in 2002 and 2006. AR 42, 317, 323. He did not seek

                                   2   mental health treatment until October 2015. AR 321–28.

                                   3          Mr. Johnson applied for SSI on June 20, 2014, alleging only that he was unable to work as

                                   4   of August 1, 2010 due to back and neck conditions, high blood pressure, and bleeding

                                   5   hemorrhoids. AR 176–86, 200. He later amended his alleged onset date to January 19, 2015. AR

                                   6   277. Although his initial application did not list mental impairments, those mental impairments

                                   7   later became the focus of his claim for disability. AR 37; see also AR 277–84.

                                   8          A.     Summary of Relevant Medical Evidence
                                   9          The record includes medical evidence from Mr. Johnson’s treating physicians, nurse

                                  10   practitioners, and a psychology student supervised by examining physicians. The medical

                                  11   evidence spans the period of time from September 2015 to March 2016.

                                  12                 1.      Treating Physician Iris Chuang, MD
Northern District of California
 United States District Court




                                  13          Dr. Chuang met with Mr. Johnson four times between October 2015 and March 2016.

                                  14                         a.     October 2, 2015 visit
                                  15          At his first visit on October 2, 2015, Dr. Chuang noted that Mr. Johnson had no prior

                                  16   psychiatric history or treatment, but had been suffering from depression since the “mid 90s.” AR

                                  17   323. Dr. Chuang5 observed that Mr. Johnson was “alert and oriented to person, place, and

                                  18   situation,” his grooming and hygiene were within normal limits, he exhibited good eye contact,

                                  19   and was cooperative with the interview. AR at 325. Mr. Johnson exhibited no unusual

                                  20   movements, but reported auditory hallucinations and paranoia/delusions. Id. Mr. Johnson’s mood

                                  21   and affect were in abnormal limits and dysphoric, but his judgment and insight appeared fair. Id.

                                  22          Mr. Johnson stated that he was unable to work because he could not follow directions or

                                  23   understand them, had difficulty functioning at work, and could not get along with people. Id. Mr.

                                  24   Johnson also stated that he could not tolerate other people and avoided them because he was easily

                                  25   offended by them and thought they were “out to get him.” Id. (stating also that he “cannot deal

                                  26
                                       5
                                  27    Dr. Chuang’s progress notes include a psychosocial assessment that was “Reviewed Per SW A.
                                       Medellin.” AR 324. It is not entirely clear who conducted the psychosocial assessment, but this
                                  28   same assessment appears to be repeated verbatim in Dr. Chuang’s later progress notes as well. AR
                                       330–31, 335–36, 343–44.
                                                                                       5
                                   1   with being around a lot of people,” that he felt “inferior, helpless, and depressed when he is around

                                   2   big crowds,” and that he “often feels like other people are against him”). He admitted to hearing

                                   3   “funny noises” but was “unable or will not elaborate.” AR 323; see also AR 325 (noting that Mr.

                                   4   Johnson “hears voices that call his name and often hears noises such as music”). Although he was

                                   5   “[v]ery irritable and preserverative,” Dr. Chuang noted that Mr. Johnson was “[q]uite concrete in

                                   6   responses.” AR 323. However, she also observed that Mr. Johnson claimed that he got along with

                                   7   his mother, but then said she would not allow him to stay with her when she was alive. When Dr.

                                   8   Chuang pointed out that inconsistency, Mr. Johnson seemed “startled and quite puzzled.” Id. She

                                   9   noted that Mr. Johnson was a “[p]oor historian overall.” Id. Mr. Johnson agreed to a trial of

                                  10   Risperdal to help with his depression and sleeping problems. Id.; see also AR 325 (noting Mr.

                                  11   Johnson’s reports of depressive dreams related to his childhood and marriage).

                                  12                         b.      December 4, 2015 visit
Northern District of California
 United States District Court




                                  13          Dr. Chuang saw Mr. Johnson on December 4, 2015 for a follow-up examination. AR 329–

                                  14   31. Mr. Johnson indicated that he had been taking Risperdal and Paxil, but he did not believe the

                                  15   Risperdal was working, as he still experienced auditory hallucinations that were “the same,”

                                  16   although his sleep had improved. AR 330. Mr. Johnson asked to try a different medication

                                  17   instead of Risperdal, and agreed to try Haldol. Id. Dr. Chuang noted that he was “[n]ot as irritable

                                  18   as initial presentation” and that he was “more calm.” Id. She also noted, “Interested in therapy

                                  19   groups then individual therapy.” Id.

                                  20                         c.      January 5, 2016 visit
                                  21          Dr. Chuang examined Mr. Johnson on January 5, 2016. AR 332–36. Although Mr.

                                  22   Johnson indicated that he continued taking his medications, he was “still depressed.” AR 332. He

                                  23   stated that Haldol was better for him than Risperdal, which made him dizzy, but that he only felt

                                  24   30% improved. Id. He declined any change in medication, “find[ing] that he can deal and manage

                                  25   with life a little better since being on Haldol.” Id. Dr. Chuang noted that Mr. Johnson was not as

                                  26   irritable and disgruntled as when he first presented to the clinic pre-medication. Id. Mr. Johnson

                                  27   indicated his willingness to increase his Haldol dosage for further improvement in thought process

                                  28   and daily functioning, although he declined to take a morning dose “as sedating.” Id. Dr.
                                                                                        6
                                   1   Chuang’s notes also stated, “Therapy–not interested.” AR 334.

                                   2                          d.      March 29, 2016 visit
                                   3          Mr. Johnson’s last recorded visit with Dr. Chuang took place on March 29, 2016. AR

                                   4   342–44. He sought a refill for his prescriptions, stating that he still experienced auditory

                                   5   hallucinations, but that he was “more relaxed.” AR 342. He still avoided people and admitted to

                                   6   “easy paranoia.” Id. Dr. Chuang noted that he was “[s]omewhat less depressed with Paxil

                                   7   increase also, wants to stay on same doses.” Id. Mr. Johnson told Dr. Chuang that he had not

                                   8   been sleeping well and was kicked out of the gym for dozing off, and inquired about the

                                   9   possibility of getting a doctor’s note. Id. Dr. Chuang explained to him that a doctor’s note likely

                                  10   would not help in his situation. Id. Dr. Chuang’s notes again stated, “Therapy–not interested.”

                                  11   Id. She refilled Mr. Johnson’s prescriptions. AR 344.

                                  12                  2.      Treating Physician Viet Le, MD
Northern District of California
 United States District Court




                                  13          Dr. Le is Mr. Johnson’s treating psychiatrist who saw him at least four times between

                                  14   October 2015 and March 2016.

                                  15                          a.      October 19, 2015 visit
                                  16          On Mr. Johnson’s first visit on October 19, 2015, Dr. Le noted a history of schizophrenia,

                                  17   chronic paranoid type; obsessive-compulsive disorder; and borderline intellectual functioning. AR

                                  18   328. At this point, Mr. Johnson had been taking Rispderal for a little more than two weeks, but

                                  19   did not report any benefits yet. Id. Mr. Johnson “continued to endorse paranoia (the people at

                                  20   EHC looking at him and not wanting him to eat)” as well as “OCD symptoms of excessive

                                  21   checking and feeling stuck when he checked and became lost in the process.” Id. Dr. Le noted

                                  22   that Mr. Johnson was “quite preserverative” and repeated statements over and over. Id. Mr.

                                  23   Johnson was anxious and averted eye contact. Id. His hygiene and grooming were “fair,” his

                                  24   mood anxious and depressed, and his affect tense and dysphoric. Id. He reported auditory

                                  25   hallucinations at night and sometimes during the day. Id.

                                  26                          b.      October 29, 2015 visit
                                  27          Dr. Le saw Mr. Johnson for a medication evaluation on October 29, 2015. AR 329. Mr.

                                  28   Johnson reported sleeping better, but Dr. Le noted that he “continued to show moderate-to-severe
                                                                                         7
                                   1   paranoia and OCD symptoms,” repeating statements over and over for reassurance. Id. Dr. Le

                                   2   advised Mr. Johnson to continue taking his medications and to expect benefits within two to three

                                   3   weeks. Id. Mr. Johnson’s hygiene and grooming were “marginal,” his mood anxious and

                                   4   depressed, his affect tense and dysphoric. Id. Dr. Le noted “mild early improvement” but that Mr.

                                   5   Johnson was “still symptomatic.” Id. Dr. Le planned to continue the Risperdal and Paxil

                                   6   treatment. Id. He also wrote, “Group psychology” in his notes. Id.

                                   7                         c.      November 6, 2015 visit
                                   8          Mr. Johnson returned to see Dr. Le on November 6, 2015. AR 329. He “continu[ed] to

                                   9   feel better on the meds” and “appeared to be more engaged, now that the meds have started to be

                                  10   effective for him.” Id. Mr. Johnson discussed “being threated and attacked by others in the past”

                                  11   and asked Dr. Le for advice on how to react. Id. Dr. Le also “[d]iscussed psychology group

                                  12   attending here with patient for eventual 1:1 work.” Id. Mr. Johnson’s hygiene and grooming were
Northern District of California
 United States District Court




                                  13   again “marginal,” but he was calm and cooperative. Id. He remained preserverative and repetitive

                                  14   “but less than before.” Id. His mood was mildly anxious and depressed, and his affect mildly

                                  15   tense and dysphoric. Id. Dr. Le planned to continue the Risperdal and Paxil treatment and again

                                  16   noted, “Group psychology.” Id.

                                  17                         d.      December 23, 2015 Mental Impairment Questionnaire
                                  18          Dr. Le completed a Mental Impairment Questionnaire (RFC & Listings) (“MIQ”) on

                                  19   December 23, 2015. AR 315–20. The MIQ stated that Mr. Johnson suffered from, among other

                                  20   things, paranoid schizophrenia, OCD, and borderline intellectual functioning, and that his current

                                  21   Global Assessment of Function (“GAF”)6 score was 45. Id. at 315. According Dr. Le, Mr.

                                  22   Johnson had “been compliant with taking meds and clinic follow up, with partial response to

                                  23   medications.” Id. Mr. Johnson experienced side effects of sedation and fatigue. Id. Dr. Le

                                  24
                                       6
                                  25     “A GAF score is a rough estimate of an individual’s psychological, social, and occupational
                                       functioning used to reflect the individual’s need for treatment.” Vargas v. Lambert, 159 F.3d
                                  26   1161, 1164 n.2 (9th Cir.1998). “Although GAF scores, standing alone, do not control
                                       determinations of whether a person’s mental impairments rise to the level of a disability (or
                                  27   interact with physical impairments to create a disability), they may be a useful measurement.”
                                       Garrison v. Colvin, 759 F.3d 995, 1002 n.4 (9th Cir. 2014). According to the DSM–IV, a GAF
                                  28   score between 41 and 50 describes “serious symptoms” or “any serious impairment in social,
                                       occupational, or school functioning.” Id.
                                                                                         8
                                   1   further described his clinical findings that “symptoms reduced with meds, but Mr. Johnson has

                                   2   continued to have moderate residual auditory hallucination and paranoia.” Id. The MIQ listed the

                                   3   following identified signs and symptoms: thoughts of suicide; blunt, flat or inappropriate affect;

                                   4   mood disturbance; difficulty thinking or concentrating; persistent disturbances of mood or affect;

                                   5   paranoid thinking or inappropriate suspiciousness; recurrent obsessions or compulsion which are a

                                   6   source of marked distress; emotional withdrawal or isolation; hallucinations or delusions;

                                   7   vigilance and scanning; and sleep disturbance. AR 316.

                                   8          Dr. Le concluded that Mr. Johnson was “unable to meet competitive standards” for all

                                   9   listed mental abilities and aptitudes needed to do unskilled work with the exception of using public

                                  10   transportation. AR 317–18. In support of that conclusion, Dr. Le explained:

                                  11                  Mr. Johnson has h/o [history of] chronic paranoid schizophrenia,
                                  12                  untreated, until he came to our clinic on 10/01/15. The medications
Northern District of California




                                                      have started to decrease his paranoia and enable him to come to
 United States District Court




                                  13                  clinic regularly for assessment. Yet, he is still very grossly impaired
                                                      from years of untreated symptoms and chronic homelessness (since
                                  14                  1996). He has remained very paranoid in unfamiliar and crowded
                                                      situation[s].
                                  15
                                       AR 317. Dr. Le also noted that “Mr. Johnson usually presented to clinic in marginal hygiene and
                                  16
                                       grooming. He was usually very paranoid and vigilant.” AR 318.
                                  17
                                              With respect to Mr. Johnson functional limitations, Dr. Le found that he had moderate
                                  18
                                       restrictions in activities of daily living, marked restrictions in maintaining social functioning and
                                  19
                                       concentration, persistence or pace, and that he had three episodes of decompensation within 12
                                  20
                                       months, each of at least two weeks duration. AR 319. He also concluded that Mr. Johnson
                                  21
                                       suffered from a residual disease process that has resulted in such marginal adjustment that even a
                                  22
                                       minimal increase in mental demands or change in the environment would likely cause him to
                                  23
                                       decompensate. Id. Dr. Le further concluded that Mr. Johnson’s mental impairments would cause
                                  24
                                       him to be absent from work more than four days per month. Id.
                                  25
                                                              e.      February 19, 2016 visit
                                  26
                                              Dr. Le saw Mr. Johnson again on February 19, 2016. AR 336. Mr. Johnson noted that the
                                  27
                                       medications had been “helpful,” and although he still experienced auditory hallucinations, “the
                                  28
                                                                                          9
                                   1   intensity has decreased from 10  7 with recent Haldol dose increase.” Id. Mr. Johnson did not

                                   2   want to change his medications at this time, although he agreed to increase his Paxil dosage. He

                                   3   “also appeared less stuck, though admitting to still feeling depressed.” Id. Mr. Johnson’s hygiene

                                   4   and grooming were again marginal, and he was “malodorous.” Id. Dr. Le noted that he was less

                                   5   preserverative than previously, his mood was mildly anxious and depressed, and his affect was

                                   6   mildly tense and dysphoric. Id. Dr. Le observed that Mr. Johnson “continued to improve but still

                                   7   mildly impaired.” Id.

                                   8                   3.      Treating Nurse Practitioner Mercy Egbujor, DNP
                                   9            In September 2015, Mr. Johnson began receiving care at the Santa Clara Valley Medical

                                  10   Center with Nurse Practitioner Mercy Egbujor, DNP. AR 321–23. The main purpose of his first

                                  11   visit was for evaluation for Santa Clara County’s general assistance program, as Mr. Johnson

                                  12   asserted he could not work because of his back pain and mental health issues. AR 321. He
Northern District of California
 United States District Court




                                  13   reported symptoms of anxiety, depression, hallucinations, memory difficulty, and sleep

                                  14   disturbances. AR 322. With respect to his schizoaffective disorder, depressive type, Ms. Egbujor

                                  15   noted:

                                  16                   Hears voices; some voices are good and others are mean. No SA
                                  17                   [substance abuse] history, has some thought of hurting self but not at
                                                       this time. No prior mental health hospitalization. Positive FHMX
                                  18                   [family medical history] mental illness; his younger sister suffered
                                                       from mental illness. Gets depressed; has never taken medication for
                                  19                   mental health. Has not worked since 2007. Lost his bearing after
                                                       the loss of both his parents in 2002 and 2006.
                                  20
                                       AR 322–23. With respect to his paranoid disorder, Ms. Egbujor noted, “Has difficulty trusting;
                                  21
                                       has to ‘think about it’ whether to get ordered tests and exams done. Admits that he feels that
                                  22
                                       people are after him.” AR 323.
                                  23
                                                Ms. Egbujor completed a “General Assistance Program – Request for Medical
                                  24
                                       Information” form on September 22, 2015. AR 362. On that form, she checked the boxes for
                                  25
                                       “physical” disability and “learning disabled,” but not for “psychological” disability. She wrote
                                  26
                                       that “depression, psychosis with paranoid tendencies, hear voices, low literacy, unable to
                                  27
                                       read/write well” contributed to Mr. Johnson’s disability. Id. She asserted that the disability was
                                  28
                                                                                        10
                                   1   expected to last more than 12 months, that Mr. Johnson did not experience significant restriction

                                   2   of activities of daily living, but that there were significant deficiencies of concentration,

                                   3   persistence or pace. Id. She noted that Mr. Johnson was capable of only low stress jobs, that in

                                   4   her opinion, he was permanently disabled and unable to work, and that she supported an SSI

                                   5   disability claim. Id. When asked to indicate the objective evidence of the limitations she noted,

                                   6   Ms. Egbujor wrote “patient history.” Id.

                                   7                  4.      Treating Nurse Practitioner Sondramae Couser, NP
                                   8          Ms. Couser examined Mr. Johnson on March 29, 2016 for his hemorrhoids. AR 344–47.

                                   9   She noted that he appeared alert and oriented and was in no apparent distress. AR 345. His mood,

                                  10   judgment, and orientation were within normal limits. Id. She noted that Mr. Johnson wanted to

                                  11   see his psychiatrist, as he felt depressed and was still hearing voices. AR 346. The medications

                                  12   “are helping but not completely.” Id. Ms. Couser questioned Mr. Johnson twice about self-harm,
Northern District of California
 United States District Court




                                  13   and although Mr. Johnson indicated that he has “never tried to ‘kill or hurt’ himself,” he “has

                                  14   problems right now.” Id. She assessed Mr. Johnson’s mental health as “unstable . . . at this time

                                  15   with some psychosis and no relief from current medications.” Id.

                                  16                  5.      Neuropsychological evidence
                                  17                          a.      December 16, 2015 neuropsychological tests
                                  18          Psychology student Saskia DeVaughn interviewed Mr. Johnson and administered an array

                                  19   of neuropsychological tests over a period of approximately five hours on December 16, 2015. AR

                                  20   332. She was supervised by Jodi Pinn, Ph.D, Irene Guerra, Ph.D, and Charles Preston, Ph.D. Id.

                                  21   Ms. DeVaughn’s progress notes from that day noted that Mr. Johnson “was oriented to time and

                                  22   location, but was unable to name the specific name of the place.” Id. At the beginning of the

                                  23   testing, he did not maintain eye contact. He displayed flat affect with linear and goal directed

                                  24   thought process with pessimistic content. Id.

                                  25          The results of the neuropsychological examination were memorialized in a

                                  26   Neuropsychological Brief Screen Report which includes references to both Ms. DeVaughn and Dr.

                                  27

                                  28
                                                                                          11
                                   1   Pinn as authors of the report.7 AR 356–61.

                                   2                          b.      Neuropsychological brief screen report
                                   3          According to the report, Mr. Johnson complained of chronic fatigue and the resulting

                                   4   inability to focus on a task for more than 15 minutes. AR 356. He reported memory problems and

                                   5   difficulty in keeping track of what is being said during conversations. Id. He also complained of

                                   6   difficulties maintaining attention over long periods of time and difficulty carrying out multistep

                                   7   commands. Id.

                                   8          With respect to his mental impairments, Mr. Johnson reported having been diagnosed with

                                   9   schizoaffective disorder, that he heard voices shouting his nickname and other sounds, and that he

                                  10   had thoughts that people were out to get him. AR 357. He also reported experiencing persistent

                                  11   depressive mood and isolating himself as a result. Mr. Johnson stated that he took frequent naps

                                  12   during the day, and that his medication had only been effective for his sleep. He described himself
Northern District of California
 United States District Court




                                  13   as becoming irritated frequently, experiencing sudden mood swings and low self-esteem, and

                                  14   having difficulty motivating himself. Id.

                                  15          Mr. Johnson stated that his mental difficulties began after his parents, with whom he was

                                  16   close, passed away. He reported receiving financial and emotional support from one of his two

                                  17   sisters, but was troubled by the way his brothers and other people treat him because of his

                                  18   homelessness. Id. The report noted that Mr. Johnson “had considerable difficulty in recounting

                                  19   his occupational history” and “was a poor historian about his psychosocial and occupational past.”

                                  20   Id.

                                  21          The neuropsychological tests assessed Mr. Johnson’s functioning in eight areas. His

                                  22   intellectual functioning fell in the “borderline range.” AR 358. His performance on tasks

                                  23   measuring attention was variable: digit span and cancellation were within normal limits, visual

                                  24   scanning and motor speed were mildly impaired, and number and letter sequencing were severely

                                  25   impaired. Id. His performance on immediate memory tests were also variable: his ability to learn

                                  26   verbal information in a story format was mildly impaired, but his ability to learn a list over four

                                  27
                                       7
                                  28    The parties dispute the authorship of the report, the nature and significance of Ms. DeVaughn’s
                                       supervisors’ contributions to the report, and their supervision of Ms. DeVaughn’s work.
                                                                                         12
                                   1   trials was severely impaired. Id. His performance on delayed memory tests was worse: his ability

                                   2   to recall list words after a delay was mildly impaired, but his abilities to recognize that information

                                   3   among new information, to recall information in the story format presented earlier, and to recall a

                                   4   figure drawing were severely impaired. AR 358–59. Mr. Johnson’s performance on visuospatial

                                   5   and constructional abilities was variable: line orientation was within normal limits, but figure

                                   6   copying and coding were severely impaired. AR 359. His language abilities were similarly

                                   7   variable: picture naming was within normal limits, semantic fluency was moderately impaired, and

                                   8   comprehension was severely impaired. Id. Mr. Johnson’s reasoning and problem solving were

                                   9   impaired—in particular, his judgment about everyday pragmatic and safety situations was severely

                                  10   impaired. AR 359–60. The report notes that Mr. Johnson demonstrated impaired executive

                                  11   functions and that he had surprisingly superior performance on more difficult items, which

                                  12   suggested the “presence of confusion and active psychotic symptoms.” AR 360. His emotional
Northern District of California
 United States District Court




                                  13   functioning test results could not be interpreted. Id.

                                  14          On May 17, 2016, Dr. Preston, one of Ms. DeVaughn’s supervisors, submitted a letter

                                  15   correcting some errors in the neuropsychological report. AR 363. Specifically, the letter noted

                                  16   that: (1) Mr. Johnson was 51 years old, not 55 years old; (2) Mr. Johnson was diagnosed with

                                  17   schizoaffective disorder with depressive, not manic symptoms; and (3) Mr. Johnson was married

                                  18   until 1996, not 2012. Id.

                                  19          B.      Administrative Proceedings
                                  20          As discussed above, Mr. Johnson’s application for SSI was denied initially and upon

                                  21   reconsideration. He requested a hearing before an ALJ. At the hearing, the ALJ received

                                  22   testimony from Mr. Johnson and from a vocational expert (“VE”).

                                  23                  1.      Mr. Johnson’s Testimony
                                  24          Mr. Johnson testified at length about his general living situation and daily activities, his

                                  25   symptoms, and his work history and difficulty functioning in work environments. AR 36–74.

                                  26          Mr. Johnson testified extensively regarding his daily activities. When asked to describe his

                                  27   average day, Mr. Johnson testified:

                                  28                  A. I get up maybe 9:00. I’ll just walk five minutes to Starbucks and
                                                                                        13
                                                      I’ll just get a cup of coffee. I’ll go to the library. I’ll just sit there.
                                   1

                                   2                  Q. Okay. When you go to Starbucks or you go to the library, you
                                                      said you normally take public transportation?
                                   3
                                                      A. Yes, and sometimes I ride my bike down there.
                                   4

                                   5   AR 46–47. He testified that he would stay at Starbucks for half an hour or an hour, and then go to
                                   6   the library, where he would sit for hours not doing anything. AR 67.
                                   7          Mr. Johnson testified that he has a membership to 24-Hour Fitness and that he would go to
                                   8   the gym at least once a day to take a shower. AR 52, 54. He testified that he usually did not work
                                   9   out at this facility, but may sit on an exercise bike for about 10 minutes. AR 52–53; see also AR
                                  10   66 (“A. I used to like working out. Now I haven’t did that in so long. Q. So when you go cycling,
                                  11   you don’t really enjoy it? You just kind of do it and stop? A. I don’t cycle now. I just walk to the
                                  12   gym and use my bike once in a while.”). Mr. Johnson also uses the gym’s sauna for five to ten
Northern District of California
 United States District Court




                                  13   minutes. AR 54.
                                  14          Mr. Johnson further testified regarding his limited social interactions. He stated that he
                                  15   rarely spoke to anyone at the gym. AR 53 (“A. In the sauna, there are maybe like three people.
                                  16   It’s a men’s sauna. Q. Do you socialize while you’re there? A. Rarely. I say hi, how are you
                                  17   doing or something like that. A couple of times I got assaulted a couple. . . . I didn’t do anything
                                  18   about it.”); AR 60 (“Q. . . . Like you said you go to the gym daily and I assume that at the gym
                                  19   most times you go there, there are other people there, right? A. Yes, but I don’t socialize with
                                  20   them. I don’t think they would socialize with me either. Q. Okay. Alright. Fa[i]r enough.”). Mr.
                                  21   Johnson also testified that he did not associate with some of his family members or other friends:
                                  22                  Q. . . . And do you associate with your family members at all?
                                  23
                                                      A. My other brother that filled out my, really he, he really mentally
                                  24                  abused me when I was up there for a year in Stockton.

                                  25                  Q. Okay. So you don’t associate with him anymore?
                                  26
                                                      A. No.
                                  27
                                                      Q. You have any other friends? Do you go to any support groups or
                                  28                  a monthly meeting?
                                                                                           14
                                   1                  A. My other brother, he comes from Modesto. He comes down and
                                   2                  he counsel me.

                                   3                  Q. Okay. You go to any support groups, church groups, sports
                                                      clubs, anything like that?
                                   4
                                                      A. No.
                                   5

                                   6   AR 54–55. Mr. Johnson stated that he was disinterested in being with others. AR 67 (“Q. . . . Do
                                   7   you have any interest in being with other people? A. No I don’t. Q. How come? A. It’s just the
                                   8   way I am. I don’t want to be around them.”).
                                   9          Mr. Johnson also described how his mental health impacted his experience at work, and
                                  10   eventually prevented him from keeping a job. AR 43–44 (“[A]t work I was having problems just
                                  11   show to work. And then half hour and my mind, you can say I just shut down.”); see also AR 45,
                                  12   47, 56–57, 58. He also testified regarding his symptoms, including auditory hallucinations, sleep
Northern District of California
 United States District Court




                                  13   disturbances, memory and attention problems, mood swings, paranoia, and depression. AR 42,
                                  14   45–48, 51–52, 54, 57–60, 62, 66, 68–73.
                                  15          In particular, Mr. Johnson testified that his auditory hallucinations caused him to walk
                                  16   away from his work. AR 69 (“A. It makes me really feel like I shouldn’t be working. When I
                                  17   hear those voices, I shouldn’t be there. It makes me upset that I’m there. Q. That’s when you
                                  18   walk off? A. Yes.”). He says that he still experiences these auditory hallucinations even though
                                  19   he is taking medication as prescribed. AR 69–70. He hears voices two to three times a week,
                                  20   including when he dreams, which irritates and upsets him, and also interferes with his sleep and
                                  21   ability to concentrate. AR 47, 57, 68–69. Mr. Johnson testified that he wakes up three to four
                                  22   times on a nightly basis. AR 68 (“[W]hen I hear like, I see things, I hear a voice call my name and
                                  23   I dream. I may wake up and I hear things, it makes my personality change too. Like I’m not all
                                  24   there. . . . [I]t just makes me shut down.”). As a result, he is often fatigued and takes multiple naps
                                  25   a day, sometimes falling asleep in public areas like the library or at the gym. AR 54 (“A.
                                  26   Sometimes I’ll sit there and I’ll fall asleep too. I have sleeping problems. Q. So you sleep there
                                  27   like in the locker room or something? A. A couple of times in the afternoon, I’ll sit in the sauna
                                  28   may be 5-10 minutes and I’ll go out and I’ll lay down. I’ll lay down on the ground and fall asleep
                                                                                         15
                                   1   because of the stress of the day.”); see also AR 68. He says he experiences decreased energy as a

                                   2   result of his hallucinations, anxiety, and depression. AR 69.

                                   3            Mr. Johnson described his memory and attention problems. He testified, “If somebody

                                   4   tell[s] me something, it’s like I can’t, it doesn’t, not always. Sometimes I can’t really follow

                                   5   instruction. I have a loss of memory. Like you say it one time, you have to say it 3-4 different

                                   6   times. If I talk to someone on the phone and they tell me something to do like I have hard time

                                   7   comprehending, especially when it comes to reading.” AR 70. He also testified that he could only

                                   8   hold his concentration on a particular task for 15 minutes, after which he might not be able to

                                   9   return to the task. AR 71. Mr. Johnson stated that he was easily distracted, although if he had

                                  10   assistance, he might be able to maintain concentration on a task for about an hour. AR 72. His

                                  11   attention impairment also led him to falling asleep at work. AR 58 (“It’s like I have no attention

                                  12   span, no desire.”). Throughout his testimony, Mr. Johnson often did not provide direct answers to
Northern District of California
 United States District Court




                                  13   questions asked of him. The following exchange is representative:

                                  14                   Q. Now with respect to these auditory hallucinations, the hearing
                                  15                   voices and so forth, how long has this been going on?

                                  16                   A. Maybe a little bit, my mother was sick and I was taking care of
                                  17                   her. My mom and dad, me and my brother were living in the house
                                                       and she died in the house. My mom and dad died and then my
                                  18                   sister, other sister, she passed away like three years later. So I’m
                                                       trying to get in [contact] with my son that’s, it’s like my whole day
                                  19                   is full of stress and depression. That’s why I haven’t done anything
                                                       about.
                                  20

                                  21   AR 48.
                                  22            Mr. Johnson stated that he could not return to his sky cap job because of his mood swings.
                                  23   When asked how his mood swings interfere with his work, he said, “I guess my mood, I just, my
                                  24   mind wanders. I just can’t really deal with it. . . . I think it has to do with my history and my, I
                                  25   guess my personality and it’s how I really live in isolation. My brother says I’m a hermit. I can
                                  26   really say I have mental problems.” AR 62. He stated, “It gets you so angry or frustrated and it’s
                                  27   like I just shut down. I can’t function and that’s one, that happens a lot. . . . I just can’t really
                                  28   function.” AR 51–52.
                                                                                           16
                                   1           Mr. Johnson also explained that his paranoia interfered with his ability to be with others

                                   2   and to interact with coworkers. AR 73 (“Q. . . . You stated that you fear other people are out to

                                   3   get you. Does this prevent you from interacting with others? A. Definitely. . . . I feel like they

                                   4   don’t want me there. . . . I don’t meet their standards. . . . It makes me irritated frustrated. . . . I

                                   5   just walk off.”); see also AR 42, 60. In general, Mr. Johnson testified to his inability to be around

                                   6   others, particularly in a work environment: “Coworkers. Just a lot, just like I have problem

                                   7   working with society. I get irritated and frustrated. I guess because of all my problems. . . . My

                                   8   mind is really just. You know, I say that I’m good now. I’m okay now, but when I get caught up

                                   9   in that environment, I’ll change. I’m afraid for myself. I’m afraid for others too.” AR 59. When

                                  10   questioned what he meant by “that environment,” Mr. Johnson specified, “a workplace

                                  11   environment.” He explained that he had trouble even dealing with others on an individual basis.

                                  12   AR 60 (“Q. Like with lots of people, like a grocery store with lots of people? Is that? Are you
Northern District of California
 United States District Court




                                  13   okay? A. Even one-on-one.”)

                                  14           Mr. Johnson also described the medical treatment he had received so far. He stated that he

                                  15   currently sees Dr. Le twice a month for depression and takes his medications every day. AR 45–

                                  16   46, 65. He also sees other doctors as needed. AR 56. Despite taking medication, he stated that he

                                  17   still experiences depression symptoms on a daily basis, including sadness, thoughts of suicide,

                                  18   wanting to avoid other people, guilt, and worthlessness. AR 47, 66. When asked whether he had

                                  19   sought mental health treatment prior to 2015, Mr. Johnson responded:

                                  20                   A. I go to group therapy.
                                  21
                                                       Q. How long have you been doing that?
                                  22
                                                       A. I missed a couple months.
                                  23
                                                       Q. Okay. When did you start going to group therapy?
                                  24

                                  25                   A. I can’t recall. I don’t know.

                                  26   AR 45. He later testified that he did not seek treatment prior to September 2015 in part because he
                                  27   lacked insurance. AR 64. His sister first took him to see a psychiatrist in October 2015. AR 65.
                                  28           Mr. Johnson missed a consultative exam that the ALJ had scheduled for him. He testified
                                                                                           17
                                   1   that he received a letter advising him of the exam, but he did not understand it. AR 63. He

                                   2   indicated that he would attend a consultative exam if the ALJ ordered another one. Id. At this

                                   3   point, the ALJ asked:

                                   4                  ALJ: Counsel, if I were, I haven’t decided yet. But if I
                                   5                  were to order another CE to address some of the psychiatric
                                                      concerns, do you have any objection or any comment on that?
                                   6
                                                      ATTY: I think that he’s gone to a quite extensive
                                   7                  psychiatric examination and assessment. The neuropsychiatric
                                                      report is pretty extensive.
                                   8

                                   9                  ALJ: All right. Thank you. Go ahead. You said you want
                                                      to go ahead and address some of the medical issues. Go ahead.
                                  10
                                                      ATTY: I mean if you feel like the record is incomplete
                                  11                  without it.
                                  12
Northern District of California




                                                      ALJ: Okay.
 United States District Court




                                  13
                                                      ATTY: It’s fine.
                                  14
                                                      ALJ: All right.
                                  15
                                                      ATTY: Okay.
                                  16

                                  17   AR 66. The ALJ did not order another consultative exam.
                                  18
                                                      2.       Testimony of the Vocational Expert
                                  19          Vocational expert Kenneth Ferra testified at the hearing. AR 26, 75–79. The ALJ
                                  20   presented Mr. Ferra with a hypothetical claimant who can lift/carry 25 pounds frequently and up to
                                  21   50 pounds occasionally, is able to stand, walk, and sit six hours in an eight-hour workday, but who
                                  22   is limited to performing simple repetitive tasks and occasional interactions with coworkers and the
                                  23   public. AR 76–77. Mr. Ferra testified that such a person could not perform Mr. Johnson’s past
                                  24   work, but he or she could work as a cleaner, harvest worker, or hand packager. Id.
                                  25          In response to questioning from Mr. Johnson’s counsel, Mr. Ferra testified that a
                                  26   hypothetical person with “severely impaired judgment, severely being about 66 percent of the
                                  27   workday, but with impaired judgment about everyday pragmatic and safety situations, as indicated
                                  28
                                                                                       18
                                   1   in” the neuropsychological report, and who could not be aware of normal hazards and take

                                   2   appropriate precautions, as indicated in Dr. Le’s MIQ, could not perform any jobs. AR 78. Mr.

                                   3   Ferra also testified that a hypothetical person who is unable to remember work-like procedures,

                                   4   cannot remember or carry out short and simple instructions, and cannot sustain an ordinary routine

                                   5   without special supervision, as indicated in Dr. Le’s MIQ, could not perform any jobs. Id.

                                   6   Finally, Mr. Ferra testified that a hypothetical person who was unable to ask simple questions or

                                   7   request assistance, accept instructions, and respond appropriately to supervisors or coworkers, as

                                   8   indicated in Dr. Le’s MIQ, could not perform any jobs. AR 79.

                                   9                  3.      The ALJ’s Decision
                                  10          At step one of the sequential analysis, the ALJ found that Mr. Johnson had not engaged in

                                  11   substantial gainful activity since the alleged onset date of January 19, 2015. At step two, the ALJ

                                  12   found that Mr. Johnson has the following severe impairments: schizoaffective disorder,
Northern District of California
 United States District Court




                                  13   depression, and anxiety (20 C.F.R. § 416.920(c)). The ALJ found that Mr. Johnson did not suffer

                                  14   from any medically determinable physical impairments.

                                  15          At step three, the ALJ determined that, Mr. Johnson did not have an impairment or

                                  16   combination of impairments that met or medically equaled the severity of one of the listed

                                  17   impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. § 416.920(d), 416.925, and

                                  18   416.926). The ALJ engaged in the paragraph B analysis and found that Mr. Johnson did not

                                  19   satisfy the paragraph B criteria. Specifically, the ALJ found that Mr. Johnson’s testimony that he

                                  20   gets up, takes a five minute walk to Starbucks for coffee, goes to the library and sits there, and also

                                  21   sometimes takes public transportation or rides his bike suggests that Mr. Johnson has no

                                  22   limitations in activities of daily living. AR 21. However, because Mr. Johnson is homeless and

                                  23   his medical care providers occasionally observed that his grooming and hygiene appeared

                                  24   “marginal,” the ALJ found a mild restriction in activities of daily living. Id. With respect to

                                  25   social functioning, the ALJ noted that Mr. Johnson’s repeated testimony that he does not like

                                  26   people and does not get along with others was consistent with what he told his medical providers,

                                  27   but that other medical reports indicated that he was consistently “cooperative” and “demonstrated

                                  28   good eye contact” on other occasions. Id. Because Mr. Johnson testified that he has a gym
                                                                                         19
                                   1   membership “where he exercises and speaks to others while using the sauna,” the ALJ determined

                                   2   that a finding of moderate limitation “more than adequately accounts for impairment related

                                   3   limitation” in social function. Id. (emphasis original). With respect to concentration, persistence,

                                   4   and pace, the ALJ noted that Mr. Johnson testified that he hears voices and has dreams that “really

                                   5   affect him,” and that Mr. Johnson told his medical providers that he was unable to or had difficulty

                                   6   with work because he could not follow instructions and/or understand them. Id. However, the

                                   7   ALJ cited Mr. Johnson’s test results from the neuropsychological examination showing that “his

                                   8   performance on tasks measuring attention was noted to be ‘variable’” and that his selective

                                   9   attention and auditory attention was within normal limits. AR 21–22. The ALJ also noted that

                                  10   even though Mr. Johnson had severely impaired immediate memory abilities to learn semantically

                                  11   unrelated words and recall them, he had only mildly limited abilities to learn in story format and in

                                  12   delayed memory. Id. Finally, the ALJ stated that “[o]f note, the claimant’s ability to exercise
Northern District of California
 United States District Court




                                  13   daily, is additional evidence of ability to concentrate.” AR 22. On that basis, the ALJ determined

                                  14   that Mr. Johnson was only moderately impaired as to concentration, persistence, or pace. Id.

                                  15   Finally, the ALJ stated that Mr. Johnson had not experienced any episodes of decompensation of

                                  16   extended duration: “Evidence in the record does not support any episodes of decompensation of

                                  17   extended duration, as defined by code.” Id. (emphasis original).

                                  18          The ALJ also engaged in the paragraph C analysis and found that Mr. Johnson did not

                                  19   satisfy the paragraph C criteria either. Again, the ALJ noted that “there have been no repeated

                                  20   episodes of decompensation.” Id. The ALJ also concluded that Mr. Johnson did not have a

                                  21   “residual disease process” such that even a minimal increase in mental demands would cause him

                                  22   to decompensate, and as a homeless person, Mr. Johnson lived in various shelters and thus did not

                                  23   require a “highly supportive living arrangement.” Id. Having determined that Mr. Johnson’s

                                  24   impairments did not meet or equal a listed impairment, the ALJ proceeded to step four.

                                  25          At step four, the ALJ determined that Mr. Johnson was not able to perform his past work

                                  26   as a sky cap, but that he has the RFC to perform work at all exertional levels with the following

                                  27   non-exertional limitations: simple, repetitive tasks, and only occasional interactions with co-

                                  28   workers and the public. Id. In so concluding, the ALJ gave only some weight to treating
                                                                                        20
                                   1   physician Dr. Le’s MIQ opinion, only some weight to the neuropsychological report to the extent

                                   2   it was “based on clinical testing,” and only very little weight to Ms. Egbujor’s opinion. AR 25–

                                   3   26. Based on Mr. Ferra’s testimony, the ALJ concluded that Mr. Johnson was “not disabled.” AR

                                   4   26–28.

                                   5            The Appeals Council denied Mr. Johnson’s request for review, and the ALJ’s decision

                                   6   became the Commissioner’s final decision. Mr. Johnson now seeks judicial review, arguing that

                                   7   the ALJ erred by (1) concluding, at step three of the sequential analysis, that his impairments did

                                   8   not meet or equal the severity of listed impairments; (2) improperly discrediting or discounting

                                   9   entirely the opinions of Dr. Le and Ms. Egbujor and the neuropsychological report; and (3)

                                  10   improperly assessing Mr. Johnson’s own reports of the severity of his symptoms. The

                                  11   Commissioner contends that the ALJ’s decision is correct and free of legal error.

                                  12   III.     STANDARD OF REVIEW
Northern District of California
 United States District Court




                                  13            Pursuant to 42 U.S.C. § 405(g), this Court has the authority to review the Commissioner’s

                                  14   decision to deny benefits. The Commissioner’s decision will be disturbed only if it is not

                                  15   supported by substantial evidence or if it is based upon the application of improper legal

                                  16   standards. Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999); Moncada v.

                                  17   Chater, 60 F.3d 521, 523 (9th Cir. 1995). In this context, the term “substantial evidence” means

                                  18   “more than a mere scintilla but less than a preponderance—it is such relevant evidence that a

                                  19   reasonable mind might accept as adequate to support the conclusion.” Moncada, 60 F.3d at 523;

                                  20   see also Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992). When determining whether

                                  21   substantial evidence exists to support the Commissioner’s decision, the Court examines the

                                  22   administrative record as a whole, considering adverse as well as supporting evidence. Drouin, 966

                                  23   F.2d at 1257; Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). Where evidence exists to

                                  24   support more than one rational interpretation, the Court must defer to the decision of the

                                  25   Commissioner. Moncada, 60 F.3d at 523; Drouin, 966 F.2d at 1258.

                                  26   IV.      DISCUSSION
                                  27            Mr. Johnson contends that the ALJ erred in two main respects. First, he argues that the

                                  28   ALJ erred at step three of the sequential evaluation by failing to find that his impairments met or
                                                                                        21
                                   1   equaled a listed impairment. Second, Mr. Johnson argues that, in determining that he has the RFC

                                   2   to perform unskilled work at all exertional levels with certain non-exertional limitations, the ALJ

                                   3   improperly discredited Dr. Le’s and Ms. Egbujor’s opinions and the neuropsychological report.

                                   4   Relatedly, Mr. Johnson contends that at both steps three and four, the ALJ erred in rejecting his

                                   5   statements regarding his symptoms and functional limitations as not credible. Because the

                                   6   resolution of the third issue raised by Mr. Johnson—i.e., the ALJ’s rejection of Mr. Johnson’s

                                   7   statements regarding his symptoms and functional abilities as not credible—informs the first and

                                   8   second issues regarding the ALJ’s step three and step four analyses, the Court addresses the ALJ’s

                                   9   credibility assessment first.

                                  10          A.      The ALJ’s Credibility Findings
                                  11          In finding that Mr. Johnson is not disabled, the ALJ concluded that “[a]lthough the record

                                  12   supports the severe mental impairments found herein, evidence in the record does not support the
Northern District of California
 United States District Court




                                  13   severity of symptoms as alleged by the claimant.” AR 23. Mr. Johnson argues that the ALJ’s

                                  14   primary reliance on what he described as fatal inconsistencies in Mr. Johnson’s testimony was

                                  15   error. Dkt. No. 22 at 16. The Commissioner responds that Mr. Johnson is simply advancing an

                                  16   alternate interpretation of the evidence, and the ALJ’s conclusion was supported by substantial

                                  17   evidence. Dkt. No. 23 at 8.

                                  18          In evaluating the credibility of a claimant’s testimony regarding subjective symptoms, an

                                  19   ALJ must engage in a two-step analysis. Lingenfelter v. Astrue, 504 F.3d 1028, 1035–36 (9th Cir.

                                  20   2007). “First, the ALJ must determine whether the claimant has presented objective medical

                                  21   evidence of an underlying impairment which could reasonably be expected to produce the pain or

                                  22   other symptoms alleged.” Id. at 1036 (internal citations and quotation marks omitted). The

                                  23   claimant is not required to show that his impairment “could reasonably be expected to cause the

                                  24   severity of the symptom [he] has alleged; [he] need only show that it could reasonably have

                                  25   caused some degree of the symptom.” Id. (internal quotation omitted). “[O]nce the claimant

                                  26   produces objective medical evidence of an underlying impairment, an adjudicator may not reject a

                                  27   claimant’s subjective complaints based solely on a lack of objective medical evidence to fully

                                  28   corroborate the alleged severity . . . .” Bunnell v. Sullivan, 947 F.2d 341, 345 (9th Cir. 1991)
                                                                                        22
                                   1   (internal citation omitted). At the second step, unless there is affirmative evidence showing that

                                   2   the claimant is malingering, “the ALJ can reject the claimant’s testimony about the severity of

                                   3   [his] symptoms only by offering specific, clear and convincing reasons for doing so.” Smolen v.

                                   4   Chater, 80 F.3d 1273, 1282 (9th Cir. 1996). “General findings are insufficient; rather, the ALJ

                                   5   must identify what testimony is not credible and what evidence undermines the claimant’s

                                   6   complaints.” Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1996). (internal citations omitted).

                                   7          Because the ALJ did not find that Mr. Johnson was malingering, he was required to

                                   8   provide clear and convincing reasons to justify his rejection of Mr. Johnson’s testimony about his

                                   9   symptoms. The Court concludes that the ALJ failed to do so.

                                  10                  1.      Objective medical evidence of underlying impairment
                                  11          The ALJ concluded that Mr. Johnson’s medically determinable mental impairments could

                                  12   reasonably be expected to cause the symptoms he alleges, such as an inability to get along with
Northern District of California
 United States District Court




                                  13   others, hearing voices or noises, thoughts of suicide, being offended easily, thinking that people

                                  14   are “out to get him,” and feelings of inferiority, helplessness, and depression in large crowds. AR

                                  15   23. Neither party challenges this conclusion.

                                  16                  2.      The ALJ’s analysis regarding severity of symptoms
                                  17          The ALJ determined that Mr. Johnson’s statements regarding the intensity, persistence,

                                  18   and limiting effects of the symptoms are inconsistent with the medical evidence and other

                                  19   evidence in the record. In particular, the ALJ concluded that objective medical evidence, Mr.

                                  20   Johnson’s improvement following medication, his inconsistent reports to medical care providers,

                                  21   and his testimony regarding his activities of daily living did not support his alleged severity of

                                  22   symptoms.

                                  23                          a.      Objective medical evidence
                                  24          The ALJ noted that objective medical evidence consistently showed that when Mr.

                                  25   Johnson visited his doctors, he was “alert and oriented,” “cooperative,” demonstrated “normal

                                  26   psychomotor activity,” and had fair and/or intact insight and judgment. AR 23; but see supra n.4.

                                  27   As the Commissioner acknowledges, the ALJ was not permitted to rely solely on objective

                                  28   medical evidence in rejecting Mr. Johnson’s statements about his symptoms. Dkt. No. 23 at 4; see
                                                                                         23
                                   1   also SSR 16-3p, 2017 WL 5180304, at *5 (Oct. 25, 2017)8 (“We must consider whether an

                                   2   individual’s statements about the intensity, persistence, and limiting effects of his or her symptoms

                                   3   are consistent with the medical signs and laboratory findings of record. . . . However, we will not

                                   4   disregard an individual’s statements about the intensity, persistence, and limiting effects of

                                   5   symptoms solely because the objective medical evidence does not substantiate the degree of

                                   6   impairment-related symptoms alleged by the individual.”). The ALJ was required to look to other

                                   7   evidence, including Mr. Johnson’s own statements, medical sources, and any other sources that

                                   8   might have information about his symptoms, before discounting Mr. Johnson’s testimony about

                                   9   the severity of his symptoms. SSR 16-3p, 2017 WL 5180304, at *6.

                                  10                          b.      Improvements following medication
                                  11          The ALJ noted that Mr. Johnson’s symptoms showed improvement after he began taking

                                  12   medication, concluding that the symptoms were therefore less severe than Mr. Johnson asserted.
Northern District of California
 United States District Court




                                  13   AR 24. However, the Ninth Circuit has emphasized that “it is error to reject a claimant’s

                                  14   testimony merely because symptoms wax and wane in the course of treatment. Cycles of

                                  15   improvement and debilitating symptoms are a common occurrence, and in such circumstances it is

                                  16   error for an ALJ to pick out a few isolated instances of improvement over a period of months or

                                  17   years and to treat them as a basis for concluding a claimant is capable of working.” Garrison v.

                                  18   Colvin, 759 F.3d 995, 1017 (9th Cir. 2014). Furthermore, reports of “improvement” in the mental

                                  19   health context “must also be interpreted with an awareness that improved functioning while being

                                  20   treated and while limiting environmental stressors does not always mean that a claimant can

                                  21   function effectively in a workplace. Caution in making such an inference is especially appropriate

                                  22

                                  23   8
                                         SSR 16-3p, originally “effective” on March 28, 2016, was republished on October 25, 2017, with
                                  24   the revision indicating that SSR 16-3p was “applicable [rather than effective] on March 28,
                                       2016.” See 82 Fed. Reg. 49462, 49468 & n.27, 2017 WL 4790249, 4790249 (Oct. 25,
                                  25   2017); SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017). Other than also updating “citations to
                                       reflect [other] revised regulations that became effective on March 27, 2017,” the Administration
                                  26   stated that SSR 16-3p “is otherwise unchanged, and provides guidance about how we evaluate
                                       statements regarding the intensity, persistence, and limiting effects of symptoms in disability
                                  27   claims ....” Id. The Ninth Circuit recently noted that SSR 16-3p is consistent with its prior
                                       precedent. Trevizo v. Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) (SSR 16-3p “makes clear
                                  28   what [Ninth Circuit] precedent already required”). Thus, while SSR 16-3p eliminated the use of
                                       the term “credibility,” case law using that term is still instructive in the Court’s analysis.
                                                                                         24
                                   1   when no doctor or other medical expert has opined, on the basis of a full review of all relevant

                                   2   records, that a mental health patient is capable of working or is prepared to return to work.” Id. at

                                   3   1017–18 (internal citations omitted).

                                   4          Here, no physician or other medical expert ever opined that Mr. Johnson was capable of

                                   5   working or was prepared to return to work. The ALJ thus relied too heavily on indications in the

                                   6   medical record that Mr. Johnson’s symptoms showed improvement after receiving medication,

                                   7   while ignoring other contrary evidence. For example, Dr. Le concluded that Mr. Johnson “has

                                   8   been compliant with taking meds and clinic follow up, with partial response to medications” and

                                   9   that his “symptoms [have been] reduced with meds, but Mr. Johnson has continued to have

                                  10   moderate residual auditory hallucination and paranoia.” AR 315. Dr. Le also observed that the

                                  11   “medications have started to decrease his paranoia and enable him to come to clinic regularly for

                                  12   assessment. Yet, he is still very grossly impaired from years of untreated symptoms and chronic
Northern District of California
 United States District Court




                                  13   homelessness (since 1996). He has remained very paranoid in unfamiliar and crowded

                                  14   situation[s].” AR 317. Additionally, the neuropsychological exam—which Ms. DeVaughn

                                  15   administered after Mr. Johnson had been taking medications for over two months (compare AR

                                  16   356 with AR 325)—demonstrated variable attention, impaired immediate and delayed memory,

                                  17   and impaired executive functions. AR 360. Further, following Mr. Johnson’s most recent visit

                                  18   with Dr. Chuang on March 29, 2016, Dr. Chuang noted that Mr. Johnson “[a]voids people still,

                                  19   admits to easy paranoia.” AR 342. Moreover, the ALJ did not address the most recent evidence

                                  20   in the record from Ms. Couser, which is inconsistent with the conclusion that Mr. Johnson’s

                                  21   symptoms had improved to any substantial degree. AR 346 (noting that “Medications are helping

                                  22   but not completely. Feels depressed, still hearing voices. . . . Unstable [mental health] at this time

                                  23   with some psychosis and no relief from current medications.”).

                                  24          The ALJ stated that he “could not overlook . . . Dr. Chuang’s report that the claimant is a

                                  25   ‘poor historian overall.’” AR 24. Apparently, the ALJ believed that Mr. Johnson’s status as a

                                  26   “poor historian” supported discrediting his testimony. The ALJ did not address at all the

                                  27   possibility that Mr. Johnson’s status as a “poor historian” was a reflection of his mental

                                  28   impairment. However, SSR 16-3p states:
                                                                                         25
                                   1                   In evaluating an individual’s symptoms, our adjudicators will not
                                   2                   assess an individual’s overall character or truthfulness in the manner
                                                       typically used during an adversarial court litigation. The focus of
                                   3                   the evaluation of an individual’s symptoms should not be to
                                                       determine whether he or she is a truthful person. Rather, our
                                   4                   adjudicators will focus on whether the evidence establishes a
                                                       medically determinable impairment that could reasonable by
                                   5                   expected to produce the individual’s symptoms and given the
                                   6                   adjudicator’s evaluation of the individual’s symptoms, whether the
                                                       intensity and persistence of the symptoms limit the individual’s
                                   7                   ability to perform work-related activities.

                                   8   SSR 16-3p, 2017 WL 5180304, at *11.

                                   9          The ALJ’s assessment of the evidence of improvement in Mr. Johnson’s symptoms

                                  10   following medication improperly ignores evidence of insufficient improvement. This assessment

                                  11   is not a legally sufficient basis for discrediting Mr. Johnson’s testimony concerning the severity of

                                  12   his symptoms.
Northern District of California
 United States District Court




                                  13                          c.      Purported inconsistencies

                                  14          The ALJ also relied on purported inconsistencies between Mr. Johnson’s hearing

                                  15   testimony and statements made to his medical examiners in discounting Mr. Johnson’s credibility.

                                  16   First, the ALJ noted that Mr. Johnson told Dr. Chuang or her staff that his family had emotionally

                                  17   abused him by making derogatory remarks, threatening to throw him out on the street, and

                                  18   denying him access to food. The ALJ found these statements inconsistent with Mr. Johnson’s

                                  19   testimony that one of his sisters gives him some financial assistance and allows him to use her

                                  20   mailing address. The record reveals no such inconsistency. Mr. Johnson testified that the only

                                  21   members of his family with whom he is still in contact are one sister and one brother. AR 74; see

                                  22   also AR 54 (“Q. Okay. And do you associate with your family members at all? A. My other

                                  23   brother that filled out my, really he, he really mentally abused me when I was up there for a year

                                  24   in Stockton. Q. Okay. So you don’t associate with him anymore? A. No.”). The medical records

                                  25   indicate he also told his medical examiners that he is in contact with one sister and one brother,

                                  26   but not his other siblings. AR 342 (“talks with one sister in SJ and a brother in Stockton, doesn’t

                                  27   talk to other brothers or sisters”); AR 356 (“Mr. Johnson was born and raised in San Jose living

                                  28   with mother and father, as well as his 4 brothers and two sisters. . . . [H]e receives financial and

                                                                                         26
                                   1   emotional support by one of his sisters. Currently Mr. Johnson is troubled by the way his brothers

                                   2   as well as other people treat him as a result of his homelessness.”). Although the number of Mr.

                                   3   Johnson’s siblings may have created some confusion, there is nothing inconsistent about Mr.

                                   4   Johnson remaining in contact with family members who treat him well and do not emotionally

                                   5   abuse him, and avoiding contact with others.

                                   6          Second, the ALJ criticized Mr. Johnson for stating that he “goes to group therapy,” but

                                   7   also stating that he “missed a few months” and that he “didn’t know how many times I went . . . .”

                                   8   AR 24. The ALJ appears to have concluded that Mr. Johnson rejected recommended treatment,

                                   9   and that he dissembled about whether he did or did not attend group therapy. The ALJ observed

                                  10   that “[i]f impairment-related symptoms are as severe as the claimant alleges, it is reasonable that

                                  11   the claimant would pursue any treatment options offered by medical professionals.” AR 24. This

                                  12   conclusion is problematic. An examination of Dr. Chuang’s treatment notes reveals
Northern District of California
 United States District Court




                                  13   recommendations for both group therapy and individual therapy. The record is ambiguous

                                  14   regarding whether Mr. Johnson ever attended group therapy, and if he did, whether it was

                                  15   effective. See AR 342, 330.9 In addition, the ALJ appears not to have considered whether Mr.

                                  16   Johnson’s mental impairments made it difficult for him to attend group therapy, and whether this

                                  17   difficulty, rather than an unwillingness to engage in recommended treatment, explains his hearing

                                  18   testimony and his conduct. SSR 16-3p, 2017 WL 5180304, at *9 (“We will not find an

                                  19   individual’s symptoms inconsistent with the evidence in the record on [the basis that the frequency

                                  20   or extent of treatment sought is not comparable with his subjective complaints] without

                                  21   considering possible reasons he or she may not comply with treatment or seek treatment consistent

                                  22   with the degree of his or her complaints.”). The record is replete with reports of Mr. Johnson’s

                                  23   paranoia—including Dr. Chuang’s note from the March 29, 2016 visit that stated, “Avoids people

                                  24   still, admits to easy paranoia.” AR 342. The ALJ “may not substitute his own view of the effects

                                  25

                                  26   9
                                         The evidence in the record provided does not show that Mr. Johnson attended group therapy, but
                                  27   the ALJ afforded Mr. Johnson the opportunity to add additional evidence to the record after the
                                       hearing. AR 80. If Mr. Johnson had begun attending group therapy between his last recorded
                                  28   medical appointment on March 29, 2016 and the hearing on May 19, 2016, he could have
                                       supplemented the record with that evidence—but he apparently did not do so.
                                                                                       27
                                   1   of a mental impairment on a claimant for that for an examining psychologist.” Hall v. Colvin, No.

                                   2   12-cv-5672-JSC, 2013 WL 5663087, at *8 (Oct. 17, 2013) (rejecting ALJ’s conclusion that

                                   3   plaintiff’s discontinuation of inpatient treatment, which undermined her attempts maintain custody

                                   4   of her children, was inconsistent with her mental impairment) (internal quotation marks and

                                   5   citations omitted). Furthermore, “the Ninth Circuit has repeatedly and particularly criticized the

                                   6   use of a lack of treatment to reject mental complaints both because mental illness is ‘notoriously

                                   7   underreported’ and because ‘it is a questionable practice to chastise one with a mental impairment

                                   8   for the exercise of poor judgment in seeking rehabilitation.’” Sababu v. Colvin, No. 14-cv-05139-

                                   9   DMR, 2016 WL 1110264, at *9 (N.D. Cal. Mar. 22, 2016) (quoting Nguyen v. Chater, 100 F.3d

                                  10   1462, 1465 (9th Cir. 1996)). The ALJ’s failure to consider the record as a whole on this point in

                                  11   assessing Mr. Johnson’s credibility was error.

                                  12          Additionally, the ALJ took special note of statements in Dr. Chuang’s progress notes from
Northern District of California
 United States District Court




                                  13   her initial examination of Mr. Johnson to support his finding that Mr. Johnson’s testimony was

                                  14   inconsistent with other evidence in the record. The ALJ noted that during his visit with Dr.

                                  15   Chuang, Mr. Johnson stated that he “gets along with mother, but then says she wouldn’t allow him

                                  16   to stay with her when she was alive, when interviewer pointed out inconsistency, seems startled

                                  17   and quite puzzled.” AR 24 (citing AR 323). This single incident, which occurred prior to Mr.

                                  18   Johnson receiving any mental health treatment, is at most a minor inconsistency that appears to

                                  19   concern his relationship with his deceased mother, rather than the severity of his symptoms.

                                  20   Standing alone, this minor inconsistency about a collateral matter cannot support an adverse

                                  21   credibility determination under the clear and convincing standard. See, e.g., Todd v. Astrue, No.

                                  22   11-cv-782-DTB, 2011 WL 5909840, at *3 (C.D. Cal. Nov. 28, 2011); Leon-Barrios v. INS, 116

                                  23   F.3d 391, 393 (9th Cir. 1997) (“Generally, minor inconsistencies and minor omissions relating to

                                  24   unimportant facts will not support an adverse credibility finding.”); Hatcher v. Sec’y, Dep’t of

                                  25   Health and Human Servs. 898 F.2d 21, 24 (4th Cir. 1989) (holding that a “minor inconsistency in

                                  26   testimony” is not sufficient for purposes of adverse credibility finding).

                                  27                          d.      Activities of daily living
                                  28          A claimant’s daily activities may support an adverse credibility finding if a claimant is able
                                                                                         28
                                   1   to spend a substantial part of his day engaged in pursuits involving the performance of physical

                                   2   functions or skills that are transferable to a work setting. Orn v. Astrue, 495 F.3d 625, 639 (9th

                                   3   Cir. 2007). The ALJ found that “the claimant’s activities of daily living do not lend support [to]

                                   4   the level of severity he alleges.” AR 24. In so finding, the ALJ mischaracterized Mr. Johnson’s

                                   5   testimony at the hearing and selectively quoted it out of context. Specifically, the ALJ stated that

                                   6   Mr. Johnson’s “ability to bike to Starbucks to enjoy a cup of coffee, to go to the library, to go to

                                   7   the gym and bike and use the sauna, are specific examples of intact social functioning and

                                   8   concentration and persistence that are relevant to evaluating his ability to perform basic work

                                   9   activity.” Id. However, that characterization of Mr. Johnson’s description of his activities is not

                                  10   supported by the record.

                                  11          When he visits Starbucks, the gym, and the library, Mr. Johnson does not engage in the

                                  12   normal activities that one would expect at those locations. For example, Mr. Johnson testified that
Northern District of California
 United States District Court




                                  13   his purpose in going to the gym is to bathe himself, and he repeatedly confirmed that he does not

                                  14   go there to exercise. AR 52–53 (“Q. Do you work out at this facility? A. No, I don’t. . .

                                  15   Sometimes I may sit on a cycle for about 10 minutes.”); AR 54 (“Q. . . . And you get to the gym,

                                  16   how often do you go to the gym[,] a couple times a week? A. I usually go every day so I can take

                                  17   a shower.”); AR 66 (“A. I used to like working out. Now I haven’t did that in so long. Q. So

                                  18   when you go cycling, you don’t really enjoy it? You just kind of do it and stop? A. I don’t cycle

                                  19   now. I just walk to the gym and use my bike once in a while.”). In fact, Mr. Johnson has fallen

                                  20   asleep at the gym and the library on multiple occasions, and been asked to leave. AR 54 (“A.

                                  21   Sometimes I’ll sit there and I’ll fall asleep too. I have sleeping problems. Q. So you sleep there

                                  22   like in the locker room or something? A. A couple of times in the afternoon, I’ll sit in the sauna

                                  23   maybe 5-10 minutes and I’ll go out and I’ll lay down. I’ll lay down on the ground and fall asleep

                                  24   because of the stress of the day.”); AR 68–69 (“A. Yes, sometimes I fall asleep at the library. . . .

                                  25   Q. Okay. Have you ever fallen asleep at the gym? A. Yes, a couple of times. Q. Couple of

                                  26   time[s]? What happened when you fell asleep? A. They woke me up. Q. They woke [you up]?

                                  27   Did they let you stay there? A. No.”).

                                  28          When asked to describe his average day, what time he gets up, where does he get
                                                                                         29
                                   1   breakfast, and so forth, Mr. Johnson responded that he normally gets up at 9:00 and walks to

                                   2   Starbucks for coffee for a half hour or hour, and then he goes to the library and sits there for

                                   3   hours—not using any of the library’s services or doing anything else, but just sitting there. AR

                                   4   46–47; AR 67 (“Q. You just sit there? A. Yes. Q. For how long? . . . You’ll just sit at the library

                                   5   for four hours and not do anything, just sit there? A. I just sit there.”). Additionally, Mr. Johnson

                                   6   repeatedly testified that he does not socialize with others at those places and, in fact, is not

                                   7   interested in social interactions. AR 53 (“Q. Talk to anybody there? A. Rarely. In the sauna, there

                                   8   are maybe like three people. It’s a men’s sauna. Q. Do you socialize while you’re there? A.

                                   9   Rarely. I say hi, how are you doing or something like that. A couple of times I got assaulted a

                                  10   couple.”); AR 60 (“Q. Like with lots of people, like a grocery store with lots of people? Is that?

                                  11   Are you okay? A. Even one-on-one. Q. Is it really infrequent. Like you said you go the gym

                                  12   daily and I assume that at the gym most times you go there, there are other people there, right? A.
Northern District of California
 United States District Court




                                  13   Yes, but I don’t socialize with them. I don’t think they would socialize with me either. Q. Okay.

                                  14   All right. Fa[i]r enough.”); see also AR 67 (“Q. How about, does this loss of interest affect your

                                  15   interaction with people? Do you have any interest in being with other people? A. No I don’t.”).

                                  16   Furthermore, Mr. Johnson testified that walking to Starbucks, sitting on an exercise bike at the

                                  17   gym, and using the sauna are activities of short duration. AR 46 (five minute walk to Starbucks);

                                  18   AR 53 (“Sometimes I may sit on a cycle for about 10 minutes.”); AR 54 (“I’ll sit in the sauna

                                  19   maybe 5-10 minutes . . . .”).

                                  20          Mr. Johnson’s testimony does not support the ALJ’s conclusion that these activities are

                                  21   examples of “intact social functioning and concentration and persistence that are relevant to

                                  22   evaluating his ability to perform basic work activity.” AR 24. The ALJ appears not to have

                                  23   considered that these activities are examples of behaviors of a person who is chronically homeless

                                  24   and seeking to avoid being out on the street. Having mischaracterized the nature of the activities

                                  25   in which Mr. Johnson engaged, the ALJ cannot rely on that mischaracterization to discredit Mr.

                                  26   Johnson’s testimony regarding the severity of his symptoms.

                                  27          Even if the Court were to accept the ALJ’s findings regarding Mr. Johnson’s daily

                                  28   activities, the ALJ did not point to any evidence showing that these daily activities were
                                                                                          30
                                   1   transferable to a work environment. The ALJ did not explain how getting coffee, sitting and doing

                                   2   nothing at the library for hours, showering at the gym, and sitting on a stationary bike or in the

                                   3   sauna for five to ten minutes are activities that transfer to a work setting. Because the ALJ did not

                                   4   make “specific findings relating to [the daily] activities and their transferability,” his conclusion

                                   5   that Mr. Johnson’s daily activities warrant an adverse credibility determination was error. Burch

                                   6   v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005).

                                   7          Because the ALJ did not provide clear and convincing reasons to discredit Mr. Johnson’s

                                   8   testimony regarding the severity of his symptoms, Mr. Johnson’s motion for summary judgment is

                                   9   granted on this point, and the Commissioner’s cross-motion is denied.

                                  10          B.        The ALJ’s Assessment of the Opinions of Treating Physicians and Other
                                                        Sources
                                  11
                                              In determining that Mr. Johnson’s impairments do not meet or equal a listed impairment
                                  12
Northern District of California




                                       and that he has the RFC to perform some work, the ALJ gave only some weight to treating
 United States District Court




                                  13
                                       physician Dr. Le’s MIQ. In addition, the ALJ classified Ms. Egbujor’s certification of disability
                                  14
                                       for general assistance and the neuropsychological report as “other source” opinions, assigning the
                                  15
                                       former “very little weight” and the latter only “some weight” insofar as it was based on clinical
                                  16
                                       testing. Mr. Johnson argues that the ALJ should have given Dr. Le’s medical source statement
                                  17
                                       and the neuropsychological report controlling weight, and that the ALJ erred in giving Ms.
                                  18
                                       Egbujor’s medical source statement only very little weight. The Commissioner maintains that the
                                  19
                                       ALJ gave good reasons supported by substantial evidence for his assessment of this medical
                                  20
                                       evidence.
                                  21
                                               “Cases in this circuit distinguish among the opinions of three types of physicians:
                                  22
                                       (1) those who treat the claimant (treating physicians); (2) those who examine but do not treat the
                                  23
                                       claimant (examining physicians); and (3) those who neither examine nor treat the claimant
                                  24
                                       (nonexamining physicians).” Lester, 81 F.3d at 830. “As a general rule, more weight should be
                                  25
                                       given to the opinion of a treating source than to the opinion of doctors who do not treat the
                                  26
                                       claimant.” Id.
                                  27
                                              A treating physician’s opinion is entitled to “controlling weight” if it “is well-supported by
                                  28
                                                                                         31
                                   1   medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the

                                   2   other substantial evidence” in the record. 20 C.F.R. § 416.927(c)(2). “However, ‘[t]he ALJ need

                                   3   not accept the opinion of any physician, including a treating physician, if that opinion is brief,

                                   4   conclusory, and inadequately supported by clinical findings.’” Bray v. Comm’r of Social Security

                                   5   Admin., 554 F.3d 1219, 1228 (9th Cir. 2009) (quoting Thomas v. Barnhart, 278 F.3d 947, 957 (9th

                                   6   Cir. 2002)).

                                   7          When an ALJ gives a treating physician’s opinion less than controlling weight, the ALJ

                                   8   must do two things. First, the ALJ must consider other factors, including the length of the

                                   9   treatment relationship and the frequency of examination, the nature and extent of the treatment

                                  10   relationship, supportability, consistency with the record, and specialization of the physician. 20

                                  11   C.F.R. § 416.927(c)(2)-(6); see also Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (citing

                                  12   20 C.F.R. § 404.1527(c)(2)-(6)).10 Consideration must also be given to other factors, whether
Northern District of California
 United States District Court




                                  13   raised by the claimant or by others, or if known to the ALJ, including the amount of relevant

                                  14   evidence supporting the opinion and the quality of the explanation provided; the degree of

                                  15   understanding a physician has of the Commissioner’s disability programs and their evidentiary

                                  16   requirements; and the degree of his or her familiarity with other information in the case record. 20

                                  17   C.F.R. § 416.927(c)(6); Orn, 495 F.3d at 631. The failure to consider these factors, by itself,

                                  18   constitutes reversible error. See Trevizo, 871 F.3d at 676.

                                  19          Second, the ALJ must provide reasons for rejecting or discounting the treating physician’s

                                  20   opinion. The legal standard that applies to the ALJ’s proffered reasons depends on whether or not

                                  21   the treating physician’s opinion is contradicted by another physician. When a treating physician’s

                                  22   opinion is not contradicted by another physician, the ALJ must provide “clear and convincing”

                                  23   reasons for rejecting or discounting the opinion, supported by substantial evidence. Id. at 675.

                                  24   When a treating physician’s opinion is contradicted by another physician, an ALJ must provide

                                  25   “specific and legitimate reasons” for rejecting or discounting the treating physician’s opinion,

                                  26
                                  27   10
                                         Although Trevizo concerned an application for disability insurance benefits under Title II of the
                                  28   Social Security Act, in discussing the proper assessment of medical opinions, the Trevizo court
                                       addressed regulations that parallel those applicable to SSI applications.
                                                                                        32
                                   1   supported by substantial evidence. Id. “The ALJ can meet this burden by setting out a detailed

                                   2   and thorough summary of the facts and conflicting clinical evidence, stating his interpretation

                                   3   thereof, and making findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)

                                   4   (quotations and citation omitted).

                                   5                  1.      Dr. Le’s MIQ
                                   6          Dr. Le concluded that Mr. Johnson was “unable to meet competitive standards” for nearly

                                   7   all mental abilities and aptitudes required for unskilled work; that he exhibited moderate or

                                   8   marked limitations in activities of daily living, social functioning, concentration, persistence or

                                   9   pace; and that he had experienced at least three episodes of decompensation, each of at least two

                                  10   weeks’ duration. AR 317–19. Dr. Le also concluded that Mr. Johnson’s mental impairments

                                  11   would cause him to be absent from work more than four days per month. AR 319.

                                  12          The ALJ considered Dr. Le’s MIQ at step four, but discounted it and assigned it only
Northern District of California
 United States District Court




                                  13   “some weight.” AR 25. No other physician contradicted Dr. Le’s opinion, so the ALJ was

                                  14   required to provide clear and convincing reasons for giving the opinion less than controlling

                                  15   weight. The ALJ cited two reasons for discounting Dr. Le’s MIQ. First, he found that evidence in

                                  16   the record did not substantiate Dr. Le’s opinion. Second, he found that Mr. Johnson’s testimony

                                  17   did not support Dr. Le’s findings of extreme limitations. The Court finds that these reasons are

                                  18   not supported by substantial evidence in the record and do not meet the clear and convincing

                                  19   standard.

                                  20          While the ALJ need not give controlling weight to a treating physician opinion that is

                                  21   conclusory or inadequately supported, the ALJ does not criticize Dr. Le’s opinion on these

                                  22   grounds. Rather, the ALJ asserts without explanation that “Dr. Le’s extreme limitations are

                                  23   simply not substantiated by evidence in the record . . . .” AR 25. “[A]n ALJ errs when he rejects

                                  24   a medical opinion or assigns it little weight while doing nothing more than ignoring it, asserting

                                  25   without explanation that another medical opinion is more persuasive, or criticizing it with

                                  26   boilerplate language that fails to offer a substantive basis for his conclusion.” Garrison, 759 F.3d

                                  27   at 1012–13 (internal citation omitted). The ALJ has not adequately explained how Dr. Le’s

                                  28   opinion is inconsistent with other evidence in the record.
                                                                                         33
                                   1          The ALJ also found Dr. Le’s opinion inconsistent with Mr. Johnson’s own testimony

                                   2   regarding his daily activities. AR 25. As discussed above, however, the ALJ has mischaracterized

                                   3   that testimony. But even if the Court accepted the ALJ’s characterization, there is no support in

                                   4   the record for the ALJ’s summary conclusion that these purported daily activities “demonstrate[]

                                   5   mental ability to perform simple, repetitive tasks” and “appropriate social functioning.” See id.

                                   6          Finally, the ALJ failed to discuss any of the factors listed in 20 C.F.R. § 416.927(c)(2)-(6),

                                   7   including the length of the treatment relationship and the frequency of examination, the nature and

                                   8   extent of the treatment relationship, supportability, consistency with the record, and specialization

                                   9   of the physician. See Trevizo, 871 F.3d at 676.

                                  10          For these reasons, the ALJ’s decision to give Dr. Le’s opinion less than controlling weight

                                  11   is not supported by clear and convincing reasons and substantial evidence.

                                  12                  2.      Ms. Egbujor’s opinion
Northern District of California
 United States District Court




                                  13          The ALJ correctly concluded that Ms. Egbujor was an “other source.” Under the operative

                                  14   regulations governing this appeal, nurse practitioners do not qualify as acceptable medical sources.

                                  15   20 C.F.R. § 416.913(d)(1) (2016)11; SSR 06-03p, 2006 WL 2329939, at *2 (Aug. 9, 2006); see

                                  16   Dale v. Colvin 823 F.3d 941, 943 (9th Cir. 2016) (citing 20 C.F.R. § 404.1513(a) & (d)(1)).

                                  17          Although “[t]he ALJ may discount testimony from these ‘other sources’ if the ALJ gives

                                  18   reasons germane to each witness for doing so,” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir.

                                  19   2012) (discussing 20 C.F.R. § 404.1513(a)) (quotations and citation omitted), the ALJ failed to do

                                  20   so here. The record shows that Ms. Egbujor saw Mr. Johnson on September 23, 2015 and again

                                  21   on October 7, 2015. AR 325, 334. In his decision, the ALJ gave Ms. Egbujor’s opinion that Mr.

                                  22   Johnson was unable to engage in basic work activities “very little weight” because her report

                                  23   relied on “patient history,” and because the ALJ had identified “notable inconsistencies in the

                                  24   claimant’s history . . . throughout this decision.” AR 26. As discussed above, the ALJ’s

                                  25   conclusion concerning Mr. Johnson’s credibility contained numerous errors. Because his chief

                                  26   criticism of Ms. Egbujor’s opinion was that it relied solely upon Mr. Johnson’s “patient history,”

                                  27
                                       11
                                  28     20 C.F.R. § 416.913 was amended effective March 27, 2017. Revisions to Rules Regarding the
                                       Evaluation of Medical Evidence, 82 Fed. Reg. 5844 (Jan. 18, 2017).
                                                                                     34
                                   1   those same flaws appear to have influenced the weight he gave to her opinion.

                                   2          The Commissioner correctly observes that Ms. Egbujor’s medical source statement dates

                                   3   to her first encounter with Mr. Johnson, before he received the benefit of any medication and

                                   4   professional counseling. Dkt. No. 23 at 11. However, the ALJ did not identify that fact as a

                                   5   reason for his rejection of Ms. Egbujor’s opinion, and the Court may not rely on reasoning that the

                                   6   ALJ did not express. Bray, 554 F.3d at 1226.

                                   7          The Court therefore finds that the ALJ failed to provide germane reasons based on

                                   8   substantial evidence for discounting Ms. Egbujor’s opinion.

                                   9                  3.     The neuropsychological report
                                  10          The ALJ classified the neuropsychological report as “other source” medical information

                                  11   instead of a medical source statement, and gave it some weight insofar as it was based on clinical

                                  12   testing. AR 26. Mr. Johnson contends that the ALJ should have considered the report a medical
Northern District of California
 United States District Court




                                  13   source statement authored by at least Dr. Pinn, and should have given it controlling weight.

                                  14          There is no dispute that Ms. DeVaughn was not a licensed psychologist, and therefore her

                                  15   opinion could not have been considered an acceptable medical source. 20 C.F.R. § 416.913(d)(1)

                                  16   (2016)12; SSR 06-03p, 2006 WL 2329939, at *1–2 (Aug. 9, 2006). However, the parties disagree

                                  17   about who authored the report interpreting and memorializing the tests, and whether the fact that

                                  18   Ms. DeVaughn was supervised by “three Ph.D.s” supports giving the report controlling weight.

                                  19          The ALJ appears to have assumed without explicitly finding that Ms. DeVaughn was the

                                  20   author of the report. See AR 26 (referring to “Ms. DeVaughn’s reports” and “Ms. DeVaughn’s

                                  21   statement”). The report contains signature lines at the end for both Ms. DeVaughn and Dr. Pinn,

                                  22   but neither signature line was signed. AR 356. Ms. DeVaughn entered progress notes into Mr.

                                  23   Johnson’s medical record on December 16, 2015, stating that she conducted the tests under the

                                  24   supervision of Dr. Preston. AR 332. However, Dr. Pinn entered her own progress notes on

                                  25   February 5, 2016, with the “Author” field stating “Jodi L. Pinn, PHD” and the “Note Status” field

                                  26   stating “Signed.” AR 356.

                                  27
                                       12
                                  28     20 C.F.R. § 416.913 was amended effective March 27, 2017. Revisions to Rules Regarding the
                                       Evaluation of Medical Evidence, 82 Fed. Reg. 5844 (Jan. 18, 2017).
                                                                                     35
                                   1          The Commissioner argues that Dr. Preston’s May 17, 2016 letter concerning errors in the

                                   2   report “underscores the unreliable nature of Ms. DeVaughn’s report, and his need to closely

                                   3   supervise Ms. DeVaughn’s work as a practicum student . . . .” Dkt. No. 23 at 12. The

                                   4   Commissioner’s reliance on Dr. Preston’s letter is unpersuasive. None of the errors corrected by

                                   5   Dr. Preston impacts Mr. Johnson’s test results. Although the misstatement that Mr. Johnson

                                   6   suffers from schizoaffective disorder with manic symptoms as opposed to depressive symptoms

                                   7   could be considered substantive, the other corrections are minor and non-substantive. Moreover,

                                   8   elsewhere, the report correctly notes that Mr. Johnson’s DSM-V diagnosis is “Schizoaffective

                                   9   Disorder, Depressive type, Unspecified 295.70 (F25.1).” AR 361. At any rate, the ALJ’s decision

                                  10   does not mention these corrections, and the Commissioner’s attempt to use them now as support

                                  11   for the ALJ’s opinion is impermissible. Bray, 554 F.3d at 1226 (“Long-standing principles of

                                  12   administrative law require us to review the ALJ’s decision based on the reasoning and factual
Northern District of California
 United States District Court




                                  13   findings offered by the ALJ—not post hoc rationalizations that attempt to intuit what the

                                  14   adjudicator may have been thinking.”).

                                  15          The Commissioner notes that even if the report were actually authored by one of the

                                  16   supervising doctors, they were examining physicians, and therefore their opinion would not have

                                  17   been entitled to controlling weight. Dkt. No. 23 at 13 (citing 20 C.F.R. §§ 416.902,

                                  18   416.927(c)(2)). This point is well taken, and Mr. Johnson does not dispute it.

                                  19          The ALJ’s decision to give the report “some weight” as “other source” medical evidence is

                                  20   supported by evidence in the record, even if that evidence is susceptible to more than one rational

                                  21   interpretation. The Court therefore affirms the ALJ’s decision to give some weight to the

                                  22   neuropsychological report.

                                  23          Because there is not substantial evidence to support the ALJ’s decision to discount Dr.

                                  24   Le’s and Ms. Egbujor’s opinions, Mr. Johnson’s motion for summary judgment is granted on this

                                  25   point. However, because there was substantial evidence to support giving only some weight to the

                                  26   neuropsychological report, the Commissioner’s cross-motion is granted with respect to that issue.

                                  27   As the ALJ’s errors with respect to Dr. Le and Ms. Egbujor are not harmless, the Court must

                                  28   remand for appropriate reconsideration of their opinions. Brown-Hunter v. Colvin, 806 F.3d 487,
                                                                                       36
                                   1   492 (9th Cir. 2015) (as amended); see also Burch, 400 F.3d at 679.. In particular, if the ALJ finds

                                   2   on remand that Dr. Le’s opinion deserves less than controlling weight, he must articulate legally

                                   3   sufficient reasons for doing so and must state what, if any, weight he affords that opinion.

                                   4          C.      The ALJ’s Step Three Analysis
                                   5          Mr. Johnson argues that the ALJ’s determination that his impairments did not meet or

                                   6   equal a listed impairment was erroneous because the ALJ failed to consider and properly weigh

                                   7   Dr. Le’s MIQ and the neuropsychological report. As discussed, the Commissioner maintains that

                                   8   the ALJ properly discounted those opinions.

                                   9          In conducting his step three special technique analysis, the ALJ considered three Listings:

                                  10   12.03 (Schizophrenic, Paranoid and Other Psychotic Disorders), 12.04 (Affective Disorders) and

                                  11   12.06 (Anxiety and Obsessive-Compulsive Disorders). AR 21–22. At the time the ALJ rendered

                                  12   his decision in September 2016, each of these listings was satisfied by meeting the requirements of
Northern District of California
 United States District Court




                                  13   both paragraphs A and B, or paragraph C alone.13 Listings 12.03 and 12.04 had the same

                                  14   requirements for both paragraphs B and C:

                                  15                  B. Resulting in at least two of the following:
                                  16
                                                              1. Marked restriction of activities of daily living; or
                                  17
                                                              2. Marked difficulties in maintaining social functioning; or
                                  18
                                                              3. Marked difficulties in maintaining concentration,
                                  19                          persistence, or pace; or
                                  20
                                                              4. Repeated episodes of decompensation, each of extended
                                  21                          duration;

                                  22                  OR
                                  23
                                                      C. Medically documented history of a chronic [relevant mental]
                                  24                  disorder of at least 2 years’ duration that has caused more than a
                                                      minimal limitation of ability to do basic work activities, with
                                  25                  symptoms or signs currently attenuated by medication or
                                                      psychosocial support, and one of the following:
                                  26
                                  27
                                       13
                                  28     Mr. Johnson’s summary judgment motion attempts to apply the current version of the listing of
                                       impairments, which were revised in 2017 after the ALJ issued his decision. See Dkt. No. 22 at 9.
                                                                                      37
                                                                1. Repeated episodes of decompensation, each of extended
                                   1                            duration; or
                                   2
                                                                2. A residual disease process that has resulted in such
                                   3                            marginal adjustment that even a minimal increase in mental
                                                                demands or change in the environment would be predicted to
                                   4                            cause the individual to decompensate; or
                                   5                            3. Current history of 1 or more years’ inability to function
                                   6                            outside a highly supportive living arrangement, with an
                                                                indication of continued need for such an arrangement.
                                   7
                                       20 C.F.R. pt. 404, Subpt. P., App. 1, §§ 12.03, 12.04 (2016). Mr. Johnson does not appeal the
                                   8
                                       ALJ’s determination with respect to Listing 12.06, and the Court therefore addresses only Listings
                                   9
                                       12.03 and 12.04.
                                  10
                                                       1.       Paragraph A
                                  11
                                               Paragraph A requires “medically documented persistence” or “medically documented
                                  12
                                       findings” of specific symptoms, signs, or laboratory findings. 20 C.F.R. pt. 404, Subpt. P., App. 1,
Northern District of California
 United States District Court




                                  13
                                       §§ 12.03, 12.04 (2016). The ALJ apparently assumed the existence of the paragraph A criteria for
                                  14
                                       all three listings, as he did not discuss whether the paragraph A criteria were met. See AR 21–22.
                                  15
                                       Instead, the ALJ’s analysis focused almost exclusively on whether the paragraph B and C criteria
                                  16
                                       had been satisfied for the listings at issue.
                                  17
                                               Neither Mr. Johnson nor the Commissioner dispute the ALJ’s assumption that the
                                  18
                                       paragraph A requirements were satisfied for both Listings 12.03 and 12.04. However, if the ALJ’s
                                  19
                                       failure to discuss whether Mr. Johnson satisfied the applicable paragraph A requirements was
                                  20
                                       error, it was harmless, because it was inconsequential to his ultimate nondisability determination.
                                  21
                                       Tommasetti v. Astrue, 533. F.3d 1035, 1038 (9th Cir. 2008).
                                  22
                                                       2.       Paragraph B
                                  23
                                               Mr. Johnson argues that the ALJ’s determination that he did not satisfy the paragraph B
                                  24
                                       requirements was error, focusing on the ALJ’s failure to consider Dr. Le’s MIQ, Ms. Egbujor’s
                                  25
                                       opinion, and the neuropsychological report in the paragraph B analysis. The Commissioner
                                  26
                                       responds that the ALJ properly rejected those pieces of evidence and found that Mr. Johnson did
                                  27
                                       not meet the listings.
                                  28
                                                                                          38
                                                              a.      Activities of daily living
                                   1
                                              The ALJ’s paragraph B analysis relied primarily on medical progress notes from
                                   2
                                       examining physicians (Exhibit 5F) and Mr. Johnson’s testimony at the hearing. In finding that
                                   3
                                       Mr. Johnson’s impairments only pose a mild restriction on his activities of daily living, the ALJ
                                   4
                                       noted that Mr. Johnson’s testimony that he walks to Starbucks for coffee and then visits the
                                   5
                                       library, sometimes using public transportation and sometimes riding his bike, suggests no
                                   6
                                       restrictions, but the fact that Mr. Johnson is homeless and his doctors observed that his grooming
                                   7
                                       and hygiene appeared “marginal” led the ALJ to conclude that Mr. Johnson is only mildly
                                   8
                                       restricted in daily living. AR 21. As discussed above, the ALJ mischaracterized Mr. Johnson’s
                                   9
                                       testimony regarding his daily activities and limitations, and therefore his reliance on that
                                  10
                                       mischaracterization in the paragraph B analysis resulted in error. Moreover, the ALJ altogether
                                  11
                                       failed to address Dr. Le’s MIQ observing that Mr. Johnson exhibited moderate restrictions in the
                                  12
Northern District of California




                                       activities of daily living, which likewise constituted error. AR 319.
 United States District Court




                                  13
                                                              b.      Social functioning
                                  14
                                              The ALJ determined that Mr. Johnson had moderate difficulties with social functioning.
                                  15
                                       Although the ALJ acknowledged conflicting medical reports about the severity of Mr. Johnson’s
                                  16
                                       social functioning, he noted that Mr. Johnson “testified that he maintains gym membership at ’24
                                  17
                                       Hour Fitness’ where he exercises and speaks to others while using the sauna.” AR 21. Based on
                                  18
                                       the medical reports and Mr. Johnson’s visits to the gym, the ALJ determined that a finding of
                                  19
                                       “moderate” limitation “more than adequately accounts for impairment related limitation in this
                                  20
                                       area of functioning.” Id. (emphasis original). However, as discussed above, the ALJ
                                  21
                                       mischaracterized Mr. Johnson’s testimony regarding his visits to and socialization at the gym, and
                                  22
                                       therefore his reliance on that mischaracterization in the paragraph B analysis resulted in error.
                                  23
                                       Moreover, the ALJ altogether failed to consider Dr. Le’s conclusion that Mr. Johnson exhibited
                                  24
                                       marked difficulties in maintaining social functioning, which likewise was error. AR 319.
                                  25
                                                              c.      Concentration, persistence, and pace
                                  26
                                              The ALJ’s determination concerning Mr. Johnson’s concentration, persistence, and pace
                                  27
                                       similarly relied on the ALJ’s improper evaluation of Mr. Johnson’s credibility and,
                                  28
                                                                                         39
                                   1   correspondingly, Ms. Egbujor’s opinion. The ALJ stated that Mr. Johnson’s “ability to exercise

                                   2   daily, is additional evidence of ability to concentrate.” AR 22. As discussed above, Mr.

                                   3   Johnson’s testimony revealed that his primary purpose in going to the gym was to shower, not to

                                   4   exercise, and when he sat on an exercise bike, he did so only for 10 minutes at a time. AR 52–53,

                                   5   54, 66. That testimony is not substantial evidence in support of Mr. Johnson’s ability to

                                   6   concentrate, persist, or maintain pace in a workplace environment.

                                   7          The ALJ also failed to consider Ms. Egbujor’s opinion in his paragraph B analysis

                                   8   altogether. Although she opined that Mr. Johnson exhibited significant deficiencies of

                                   9   concentration, persistence, or pace, the ALJ assigned her opinion very little weight solely because

                                  10   her opinion was based on Mr. Johnson’s reports to her, and the ALJ found Mr. Johnson’s own

                                  11   testimony to be less than credible. AR 22, 26. The ALJ’s mischaracterization and discrediting of

                                  12   Mr. Johnson’s testimony (including his testimony about exercise) and subsequent discounting and
Northern District of California
 United States District Court




                                  13   complete omission of Ms. Egbujor’s opinion concerning concentration, persistence, or pace in the

                                  14   paragraph B analysis was error. Moreover, the ALJ altogether failed to address Dr. Le’s MIQ

                                  15   observing that Mr. Johnson exhibited marked difficulties in maintaining concentration,

                                  16   persistence, or pace, which likewise was error. AR 319.

                                  17                         d.      Episodes of decompensation
                                  18          Finally, the ALJ’s analysis regarding decompensation consisted of a single sentence:

                                  19   “Evidence in the record does not support any episodes of decompensation of extended duration as

                                  20   defined by code.” AR 22 (emphasis original). However, the ALJ’s opinion failed to discuss Dr.

                                  21   Le’s MIQ, which directly contradicts the ALJ’s summary conclusion regarding episodes of

                                  22   decompensation: Dr. Le noted that Mr. Johnson had experienced three or more episodes of

                                  23   decompensation within 12 months, each at least two weeks long. AR 319. The ALJ did not take

                                  24   this evidence into consideration and did not explain why he did not do so in the paragraph B

                                  25   analysis. AR 19. As discussed above, the ALJ improperly discounted the MIQ at step four as

                                  26   contradicted by Mr. Johnson’s testimony about going to Starbucks, the library, and the gym.

                                  27   Because the ALJ mischaracterized and discredited Mr. Johnson’s testimony, his discounting of Dr.

                                  28   Le’s MIQ was erroneous, and the ALJ’s failure to consider the MIQ at step three was likewise
                                                                                       40
                                   1   erroneous.

                                   2                  3.      Paragraph C
                                   3          In a short paragraph following the paragraph B analysis, the ALJ summarily confirmed

                                   4   that he had “also considered whether the ‘paragraph C’ criteria are satisfied” and concluded that

                                   5   the evidence in the record failed “to establish the presence of the ‘paragraph C’ criteria.” AR 22.

                                   6   Again, the ALJ asserted that Mr. Johnson did not experience any repeated episodes of

                                   7   decompensation. For the reasons discussed above, the ALJ’s failure to account altogether for Dr.

                                   8   Le’s finding of three or more episodes of decompensation of extended duration as noted in the

                                   9   MIQ in the paragraph C analysis was error.

                                  10          The Court finds that the ALJ’s findings at step three are not supported by substantial

                                  11   evidence, and his omission of any reference to Dr. Le’s or Ms. Egbujor’s opinions with respect to

                                  12   the degree of functional limitation at step three of the analysis constitutes legal error. See 20
Northern District of California
 United States District Court




                                  13   C.F.R. § 416.920a(e)(4) (“[T]he written decision must incorporate the pertinent findings and

                                  14   conclusions based on the technique” and it “must show the significant history, including

                                  15   examination and laboratory findings, and the functional limitations that were considered in

                                  16   reaching a conclusion about the severity of the mental impairment(s).”).

                                  17          The Court therefore grants Mr. Johnson’s motion for summary judgment and denies the

                                  18   Commissioner’s cross-motion on this issue, and remands for reconsideration of step three

                                  19   consistent with this order.

                                  20          D.      The ALJ’s Evaluation of the Vocational Expert’s Testimony
                                  21          Mr. Johnson argues that the ALJ erred by relying on Mr. Ferra’s response to a hypothetical

                                  22   that did not account for all his limitations. This argument essentially restates Mr. Johnson’s

                                  23   argument that the ALJ improperly discounted Mr. Johnson’s testimony, Dr. Le’s and Ms.

                                  24   Egbujor’s opinions, and the neuropsychological report.

                                  25          An ALJ posing a hypothetical question to a vocational expert “must include ‘all of the

                                  26   claimant’s functional limitations, both physical and mental’ supported by the record.” Thomas,

                                  27   278 F.3d at 956 (quoting Flores v. Shalala, 49 F.3d 562, 570–71 (9th Cir. 1995)); see also

                                  28   Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009); Magallanes, 881
                                                                                         41
                                   1   F.2d at 756. The ALJ did account for some of his mental impairments by including in his

                                   2   hypothetical the limitations of performing simple repetitive tasks and only occasional interactions

                                   3   with coworkers and the public. AR 76. However, as discussed above, the Court finds that the

                                   4   ALJ did not properly credit Mr. Johnson’s testimony about his daily activities and limitations, or

                                   5   provide legally sufficient reasons for discounting Dr. Le’s and Ms. Egbujor’s statements in

                                   6   developing the RFC. An ALJ “need not include all claimed impairments in his hypotheticals,

                                   7   [but] he must make specific findings explaining his rationale for disbelieving any of the claimant’s

                                   8   subjective complaints not included in the hypothetical.” Light v. Soc. Sec. Admin., 119 F.3d 789,

                                   9   793 (9th Cir. 1997). In light of Mr. Ferra’s response to the hypothetical that included Dr. Le’s

                                  10   MIQ, the ALJ erred in concluding that Mr. Johnson could perform other jobs that existed in

                                  11   substantial numbers in the national economy. Lewis v. Apfel, 236 F.3d 503, 517–18 (9th Cir.

                                  12   2001) (finding improper the ALJ’s reliance on the VE’s response to a hypothetical question that
Northern District of California
 United States District Court




                                  13   did not include all of claimant’s impairments, even though another hypothetical question the ALJ

                                  14   asked had accounted for all of claimant’s impairments).

                                  15          The Court therefore grants Mr. Johnson’s motion for summary judgment and denies the

                                  16   Commissioner’s cross-motion on this issue, and remands for reconsideration of Mr. Ferra’s

                                  17   testimony.

                                  18          E.      The ALJ’s Development of the Record
                                  19          Mr. Johnson contends that the ALJ failed to adequately develop the record, arguing that

                                  20   because the ALJ discounted the neuropsychological report because it was authored by a student,

                                  21   he should have scheduled another psychological evaluation with someone whose credentials the

                                  22   ALJ would have accepted.

                                  23          “The ALJ is responsible for studying the record and resolving any conflicts or ambiguities

                                  24   in it.” Diedrich v. Berryhill, 874 F.3d 634, 638 (9th Cir. 2017). In a social security case, an ALJ

                                  25   is obligated to fully and fairly develop the record even if the claimant is represented by

                                  26   counsel. Celaya v. Halter, 332 F.3d 1177, 1183 (9th Cir. 2003). There is a heightened duty where

                                  27   the claimant is suffering from a mental condition, because claimants with mental impairments may

                                  28   not be able to protect themselves from loss of benefits by producing evidence. DeLorme v.
                                                                                        42
                                   1   Sullivan, 924 F.2d 841, 849 (9th Cir. 1991). An ALJ’s duty to develop the record “is triggered

                                   2   only when there is ambiguous evidence or when the record is inadequate to allow for proper

                                   3   evaluation of the evidence.” Mayes v. Massanari, 276 F.3d 453, 459–60 (9th Cir.

                                   4   2001); Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001). This duty may require the ALJ

                                   5   to obtain additional information by, inter alia, contacting treating physicians, scheduling

                                   6   consultative examinations, or calling a medical expert. 20 C.F.R. §§ 416.912(b), 416.913a.

                                   7          Mr. Johnson admits that when the ALJ asked his counsel at the hearing about the

                                   8   possibility of a further psychiatric consultative exam, his counsel declined on the basis that he had

                                   9   already gone through “quite extensive psychiatric examination and assessment” and that the

                                  10   neuropsychological report was “pretty extensive.” Dkt. No. 22 at 18; AR 64. The ALJ also held

                                  11   the record open for Mr. Johnson to submit additional evidence for 10 days after the hearing, but it

                                  12   does not appear that Mr. Johnson did so. AR 50, 80. Mr. Johnson does not argue that the
Northern District of California
 United States District Court




                                  13   evidence is ambiguous. The question is whether the record is inadequate to allow for a proper

                                  14   evaluation of the evidence. If, on remand and following proper consideration of the medical

                                  15   evidence of record, the ALJ concludes there is no evidence that he feels warrants more than

                                  16   “some” weight, he may wish to obtain additional information from a consultative examiner. See

                                  17   Mayes, 276 F.3d 459–60.

                                  18   V.     DISPOSITION
                                  19          “When the ALJ denies benefits and the court finds error, the court ordinarily must remand

                                  20   to the agency for further proceedings before directing an award of benefits.” Leon v. Berryhill,

                                  21   880 F.3d 1041, 1045 (9th Cir. 2017) (citing Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d

                                  22   1090, 1099 (9th Cir. 2014)). That is because “an ALJ’s failure to provide sufficiently specific

                                  23   reasons for rejecting the testimony of a claimant or other witness does not, without more, require

                                  24   the reviewing court to credit the testimony as true.” Treichler, 775 F.3d at 1106.

                                  25          The Court may order an immediate award of benefits only if three conditions are met.

                                  26   First, the Court asks “whether the ‘ALJ failed to provide legally sufficient reasons for rejecting

                                  27   evidence, whether claimant testimony or medical opinion.’” Id. (quoting Garrison, 759 F.3d at

                                  28   1020). Next, the Court “determine[s] ‘whether there are outstanding issues that must be resolved
                                                                                        43
                                   1   before a determination of disability can be made . . . and whether further administrative

                                   2   proceedings would be useful.’” Id. (quoting Treichler, 775 F.3d at 1101). “When these first two

                                   3   conditions are satisfied, [the Court] then credit[s] the discredited testimony as true for the purpose

                                   4   of determining whether, on the record taken as a whole, there is no doubt as to disability.” Id.

                                   5   (citing Treichler, 775 F.3d at 1101). Even when all three conditions are satisfied and the evidence

                                   6   in question is credited as true, it is within the district court’s discretion whether to make a direct

                                   7   award of benefits or to remand for further proceedings when the record as a whole creates serious

                                   8   doubt as to disability. Id. at 1045. As explained by the Ninth Circuit, “[a]n automatic award of

                                   9   benefits in a disability benefits case is a rare and prophylactic exception to the well-established

                                  10   ordinary remand rule.” Id. at 1044.

                                  11          In the present case, the first condition is met because the Court has found that the ALJ

                                  12   failed to provide legally sufficient reasons for giving only some weight to Dr. Le’s opinion and for
Northern District of California
 United States District Court




                                  13   discounting Mr. Johnson’s statements as to his symptoms and functional limitations. However,

                                  14   there are outstanding issues that must be resolved before a final determination can be made. The

                                  15   ALJ must reassess Mr. Johnson’s statements and those of Dr. Le and provide legally adequate

                                  16   reasons for any portion of those opinions or statements that the ALJ discounts or rejects. The ALJ

                                  17   must also explain the weight, if any, he gives to Ms. Egbujor’s opinion.

                                  18   VI.    CONCLUSION
                                  19          Based on the foregoing, Mr. Johnson’s motion for summary judgment is granted in part

                                  20   and denied in part, the Commissioner’s cross-motion for summary judgment is granted in part and

                                  21   denied in part, and this matter is remanded for further proceedings consistent with this order. The

                                  22   Clerk of the Court shall enter judgment accordingly and close this file.

                                  23          IT IS SO ORDERED.

                                  24   Dated: March 31, 2019

                                  25

                                  26
                                                                                                      VIRGINIA K. DEMARCHI
                                  27                                                                  United States Magistrate Judge
                                  28
                                                                                          44
